        Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 1 of 82




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NICOLE MORRISON, as Administrator for the
Estate of Roberto Grant, and NICOLE MORRISON,
as Mother and Legal Guardian for the Property of
AG and SG, Decedent’s Minor Children,

                               Plaintiffs,
                                                             17 Civ. 6779 (WHP)
                    v.

UNITED STATES OF AMERICA, et al.,

                               Defendants.


                         DECLARATION OF JENNIFER C. SIMON

       Jennifer C. Simon declares as follows pursuant to 28 U.S.C. § 1746:

       1.      I am an Assistant United States Attorney in the office of Audrey Strauss, United

States Attorney for the Southern District of New York. I am assigned to represent Defendant

United States of America, and I am familiar with the facts and circumstances set forth herein. I

submit this declaration and the attached exhibits as they were provided to this Office, in support

of the Defendant’s motion for summary judgment pursuant to Rule 56 of the Federal Rules of

Civil Procedure.

       2.      Attached hereto as Exhibit A is a copy of the December 28, 2016 Report of

Autopsy performed at the Office of Chief Medical Examiner of the City of New York

(“OCME”) and obtained from the OCME.

       3.      Attached hereto as Exhibit B is a copy of the Toxicology Report obtained from

the OCME.

       4.      Attached hereto as Exhibit C is a copy of the March 11, 2020, Expert Report of

Dr. Zhongxue Hua, provided by Plaintiff’s counsel.
        Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 2 of 82




       5.     Attached hereto as Exhibit D are excerpts from the transcript of the March 26,

2021, Deposition of Dr. Zhongxue Hua.

       6.     Attached hereto as Exhibit E is an excerpt from the transcript of the February 24,

2021, Deposition of Roy Timothy Gravette.

       7.     Attached hereto as Exhibit F is a copy of a May 9, 2015, New York Presbyterian

Hospital Disposition Note, obtained from the New York Presbyterian Hospital.

       8.     Attached hereto as Exhibit G is a copy of the May 19, 2015, BOP staff

memoranda by Officers Dionysia Georgopoulos and Michael Kearins, obtained from BOP.

              I declare under penalty of perjury that the foregoing is true and correct.


Dated: July 2, 2021
       New York, New York


                                                     Jennifer C. Simon
                                                     Assistant United States Attorney




                                                2
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 3 of 82




                      Exhibit A
        Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 4 of 82




                 OFFICE OF CHIEF MEDICAL EXAMINER
                              CITY OF NEW YORK

                          REPORT OF AUTOPSY

Name of Decedent: Roberto Grant                            M.E. #: M-15-003072

Autopsy Performed by: Jennifer L. Hammers, 0.0.   Date of Autopsy: May 19, 2015



                            FINAL DIAGNOSES

  I. BLUNT FORCE TRAUMA OF HEAD, NECK, TORSO, AND EXTREMITIES
        A. PETECHIAL HEMORRHAGES OF EYES, PERIORBITAL SOFT TISSUE
           AND MUSCLE, ORAL MUCOSA, POSTERIOR OROPHARYNX, BASE
           OF TONGUE, TRACHEA, ESOPHAGUS, AND TEMPORALIS
           MUSCLES
        B. BLOTCHY SCLERA HEMORRHAGES, BILATERAL
        C. SUBCUTANEOUS EMPHYSEMA, EYE LIDS AND PERIORBITAL
           TISSUES
        D. DISTENTION OF NECK VEINS AND TEMPORAL VESSELS, MARKED
        E. CONTUSION, RIGHT LOWER LIP
        F. EXCORIATIONS, ORAL MUCOSA OF LIPS
        G. NECK MUSCLE AND SOFT TISSUE HEMORRHAGES, MULTIPLE,
           BILATERAL
        H. TRACHEAL RING HEMORRHAGE, LARGE
        I. PERI-CAROTID ARTERY HEMORRHAGES, BILATERAL
        J. HEMORRHAGE OF TONGUE, LEFT (1/2")
        K. SUBSCALPULAR HEMORRHAGE (3), OCCIPITAL (2" EACH)
        L. CEREBRALEDEMA,MODERATE                 .
        M. HEMORRHAGE, LEFT FORE:ARM MUSCLE (5"), RIGHT ELBOW (1/2"),
           LEFT SHOULDER (4"), AND RIGHT LATERAL CHEST SOFT TISSUES
           (1 ")
        N. DEEP LUNG PARENCHYMAL LACERATION (1"), LEFT LOWER LOBE
        0. SEE HISTOPATHOLOGY

 II. NEUROPATHOLOGY EXAMINATION WITHOUT SIGNIFICANT PATHOLOGIC
      CHANGES

 Ill. FOUND IN MUL Tl-INMATE FEDERAL JAIL CELL, UNRESPONSIVE AND IN
       CARDIAC ARREST
      Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 5 of 82



       A. STATUS POST CARDIOPULMONARY RESUSCITATION BY
          MULTIPLE PROVIDERS
       B. FROTH IN BRONCHI

IV. TOXICOLOGY WITHOUT SIGNIFICANT POSITIVITY
        A. SYNTHETIC CANNABINOIDS NOT DETECTED
        B. SEE TOXICOLOGY REPORTS

V. HYPERTENSIVE CARDIOVASCULAR DISEASE
      A. CARDIAC HYPERTROPHY (450 GRAMS)
      B. CONCENTRIC LEFT VENTRICULAR HYPERTROPHY (1.8 CM)
      C. ARTERIOLONEPHROSCLEROSIS, MODERATE
      D. TIGHTLY ADHERENT RENAL CAPSULES

VI. CORONARY ARTERY ATHEROSCLEROSIS, SLIGHT (50%), LEFT MAIN
     CORONARY ARTERY

VII. HEPATIC FIBROSIS, UNCERTAIN CAUSE, MODERATE


CAUSE OF DEATH:                  UNDETERMINED

MANNER OF DEATH:                 UNDETERMINED




                                       New York City Office of Chief Medical Examiner
                                       I certify the attached are true copies of
                                       document(s) in OCME's possession.
                                                            / #               /              /
                                                      ;;id -£-
                                                     .;:1//t:,; · Vz:::,,    7c:•.~/ //J5
                                                                                       I / /7 ,
                                                                                          /;/"'/ c   1

                                       /~fgned                              Date
                                          Yvelisse Matias
         Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 6 of 82




                      OFFICE OF CHIEF MEDICAL EXAMINER
                              CITY OF NEW YORK

                                REPORT OF AUTOPSY


                                CASE NO. M-15-003072

I hereby certify that I, Jennifer L. Hammers, 0.0., Deputy Chief Medical Examiner, have
performed an autopsy on the body of Roberto Grant, on the 19th day of May, 2015,
commencing at 9:30 AM in the Manhattan Mortuary of the Office of Chief Medical
Examiner of the City of New York. This autopsy is performed in the presence of Dr.
Jason Graham and Dr. Michele Slone. The body is received in the supine position in a
plastic body bag which is secured with a white plastic sea/ bearing the number 54009.

EXTERNAL EXAMINATION:
The body is of a well-developed, well-nourished, muscular, average-framed, 5'10", 204
lb medium brown-skinned Black man whose appearance is consistent with the given
age of 35 years. The top of the head exhibits balding and the sides of the head are
shaved. There is a goatee that measures up to approximately 1/4" in length and is
black in color. The nose and facial bones are palpably intact. The eyes have brown
irides and the conjunctivae are without edema or jaundice. The oral cavity has natural
teeth in good condition. The top front right tooth is absent and there is well-healed pink
mucosa overlying the socket. Within the mouth is a displaced partial denture containing
one tooth with the name (CROSS) on the denture. The head, neck, torso, and
extremities are with trauma as described below. The hands are not bagged. The hands
are atraumatic and the fingernails are neatly trimmed, well-groomed, without breaks,
debris or foreign material. The soles of the feet are with slight dry scaly skin and
without trauma. The external genitalia are of a circumcised normal adult male. There
are scars and tattoos over the body as follows: There is a 2-1/2" x 3/4" well-healed
surgical scar on the right shoulder. There is a 1" well-healed linear scar on the right
chest just above the breast. There is a 4" x 6" monochromatic professional tattoo on
the lateral upper left arm. There is a 1/2" linear scar above and to each side  of the right
knee. There is a 2-1/2" well-healed linear and vertical scar on the right knee extending
inferior along the shin. There is a 1/2" well-healed scar on the upper medial aspect of
the left knee. There is a 1" well-healed linear scar and a 1/2" well-healed circular scar
on the left mid-thigh. There is a 3/4" monochromatic professional tattoo on the posterior
aspect of the left ring finger. There is a 9-1 /2 x 2" professional monochromatic tattoo on
the anterior left forearm. There are a 4-1 /2" and a 3-1 /2" transverse linear well-healed
         Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 7 of 82



M-15-003072                         ROBERTO GRANT                                     Page 4

scar on the upper lateral left torso. There are well-healed surgical scars over the right
shoulder, upper back and posteromedial upper arm that measure from superior to
inferior, 1/4", 1/4", 1", 1/4", 3/4", 2-1/2" and 2-1/2" on the torso. On the posterior upper
arm they measure from superior to inferior 3/4" and 1/4". On the upper back is an 11" x
12" monochromatic professional tattoo. On the posterior right forearm is a 1 x 1/2" well-
healed scar and on the posterolateral right thigh is a 6" well-healed vertical scar. Over
the arms, hands and legs are a few well-healed irregular scars measuring up to
approximately 1/4" each. The left first toenail is thick and yellow. The extremities are
without scars overlying subcutaneous veins. There is an OCME toe tag on the right
foot.

POSTMORTEM CHANGES:
There is marked symmetric rigor mortis of the upper and lower extremities, neck and
jaw. Lividity is posterior, purple and unfixed. The body is cool to warm. There is brown
material coming from the nares and mouth, present on the face and staining the t-shirt.

THERAPEUTIC PROCEDURES:
In place is an endotracheal tube. There is an intravenous line in the left antecubital
fossa. There are electrocardiogram leads and defibrillator pads in the body bag. There
is a moderate amount of froth in the bronchi. There is a hospital bracelet on the left
wrist.

CLOTHING:
The body is clad in a white sock on the left foot, a pair of gray sweatpants, a gray T-shirt
that has been previously cut, gray boxer shorts, and a pair of white to gray jersey
shorts. There is a white sock in the body bag. The clothing is collected and submitted
to Evidence.
On the left ring finger is a white and yellow metal band. The band is removed and
submitted as personal property to Evidence.

INJURIES:
There are blunt force injuries of the head, neck, torso and extremities.

The veins of the neck and the vessels of the temporal regions are markedly distended.
A large amount of blood drains from the neck vessels upon reftection of the skin of the
neck and upper torso.

The eyelids and periorbital soft tissues are with marked subcutaneous emphysema and
the skin of the eyelids is very friable with a small tear occurring at the distal right eyelid
upon gentle manipulation for photography. There are abundant petechial hemorrhages
in the conjunctiva, sclera, oral mucosa, posterior oropharynx, base of the tongue,
trachea, and posterior aspect of the external esophagus. There are large blotchy scleral
         Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 8 of 82



M-15-003072                        ROBERTO GRANT                                    Page 5

hemorrhages on the lateral aspects of the eyes and smaller blotchy hemorrhages in
medial aspects of the eyes.

There is a 1/8" red contusion on the right lower lip. There are several small (less than
¼") red mucosal excoriations on the inner aspect of the lower lip near the midline and of
the right upper lip.

The scalp has no contusion.          There are three discrete regions of subscalpular
measuring approximately 2" x 2" each, located in the occipital region as follows: left
occipital at the posterior aspect of the temporalis muscle, occipital midline, and the right
occipital at the posterior aspect of the temporalis muscles. There are abundant
petechial hemorrhages in the temporalis muscles, greater on the left than right. There
is no skull fracture or epidural, subdural or subarachnoid hemorrhage. The brain
weighs 1420 gm and is normal size and shape with moderate cerebral edema and is
saved with the spinal cord and dura in formalin for neuropathological examination. A
separate report will be issued.

The neck is with evidence of hemorrhage as follows: There is a focal region of
hemorrhage in the subcutaneous tissues just lateral to the sternocleidomastoid muscles
present both superior and inferior to the mid-aspect of each clavicle. There is a 1 x 1"
hemorrhage of the superficial left sternocleidomastoid muscle at the mid-aspect. There
is a 1 ½" x ½" hemorrhage in the deep right sternocleidomastoid muscle at the inferior
aspect. There is a 1" x ½" full thickness hemorrhage of the left sternothyroid muscle
extending from the mid-aspect to the superior aspect. There is a ¼ x ¼" hemorrhage in
the deep left omohyoid muscle at the superior aspect. There is a ¼ x ¼" hemorrhage in
the deep right omohyoid muscle at the superior aspect. The thyroid gland is without
hemorrhage. There is a ¼" x ¼" hemorrhage in the left cricohyoidmuscle at the lateral
aspect. There is ¼" discrete hemorrhage along the mid-aspect of the carotid artery on
each side, at the level of cervical vertebrae 5/6. There is a discrete 3/8" hemorrhage in
the right longus colli muscle at the level of cervical vertebrae 5/6. There is a ¼"
hemorrhage over the 6th cervical vertebral body in the midline. There is a 1/8"
hemorrhage in the lateral aspect of the left longus colli muscle. There are two ¼"
hemorrhages in the left posterior oropharynx adjacent to the epiglottis. There is discrete
1/8" hemorrhage over in the posterior oropharynx adjacent to the cornua of the hyoid
bone bilaterally.   The hyoid bone is reviewed with anthropology at autopsy and is
without trauma. There is discrete hemorrhage in the soft tissues overlying the inferior
horns of thyroid cartilage. Between the esophagus and posterior aspect of the upper
trachea and lamina of the cricoid is abundant hemorrhage. There is hemorrhage in the
fascia overlying the superior horns of the thyroid cartilage. · The upper airway is patent.
There is hemorrhage of the tracheal rings, primarily at the right anterior lateral and
posterior aspects of tracheal rings 5 through the bifurcation with some hemorrhage in
the proximal right mainstem bronchus cartilage rings.
         Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 9 of 82



M-15-003072                       ROBERTO GRANT                                    Page 6

On the posterior neck is a blush of hemorrhage in the bilateral superficial aspect of the
semispinalis capitis muscles at the high cervical level. At the mid- to lower cervical
levels there is a faint blush of hemorrhage throughout the superficial right semispinalis
capitus muscle. There is a discrete 1" x ½" hemorrhage at the medial aspect of the right
semispinalis cervicis muscle.

The tongue is with a ½" x ¼" x ¼" hemorrhage within the muscle of the left tongue near
the anterior aspect of the tongue and adjacent to the teeth.

The left lower lobe of lung is with a 1" x ½" x ½" laceration deep in the parenchyma and
is surrounded by small amount hemorrhage.

There are no abrasions, contusions or lacerations to the skin surface at autopsy. The
skin of the extremities, torso, back and face is reflected to reveal the following: There
are petechial hemorrhages in the periorbital muscles and soft tissues, greater on the left
than right. There is a 5" x 1 ½" x ¼" hemorrhage in the left extensor carpi radialis
longus muscle (forearm) at the proximal aspect. There is a ½" hemorrhage over the
right elbow at the medial aspect. There is a 4" x 3" x 2" hemorrhage in the left deltoid
muscle that extends deep within the muscle. There is a 1" x ½" hemorrhage in the
subcutaneous tissues of the right lateral chest overlying ribs 5 and 6. The body is
examined the day after autopsy and reveals no additional injuries on the skin surfaces.

The injuries listed above having been described once will not be repeated .


. INTERNAL EXAMINATION:
  BODY CAVITIES: The organs are in their normal situs. The pericardia!, pleural and
  peritoneal cavities contain normal amounts of serous fluid and are without hemorrhage
  or adhesion. The abdominal wall pannus is 1/4" thick.

HEAD: See above.

NECK: See above.

CARDIOVASCULAR SYSTEM:               The heart weighs 450 gm and has a normal
distribution of co-dominant coronary arteries with slight (50%) atherosclerotic stenosis of
the left main coronary artery. The remaining coronary arteries are without significant
atherosclerosis. There is no recent thrombus. The myocardium is homogeneous, dark
red and firm without pallor, hemorrhage, softening or fibrosis. The left ventricle wall is
1.8 cm and the right ventricle wall is 0.4 cm thick. The endocardial surfaces and four
cardiac valves are unremarkable. The aorta is without atherosclerosis. The venae
cavae and pulmonary arteries are patent.
        Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 10 of 82



M-15-003072                       ROBERTO GRANT                                   Page 7

RESPIRATORY SYSTEM: The right lung weighs 770 gm and the left weighs 540 gm.
The pink to fluffy pare11chyma is with moderate anthracosis but without masses,
consolidation or obstruction.

LIVER, GALLBLADDER, PANCREAS: The liver weighs 1840 gm and has an intact
capsule. The brown parenchyma is with moderate fibrotic texture. The gallbladder
contains approximately 10 ml of dark green bile without stones. The pancreas is
unremarkable in lobulation, color and texture.

HEMIC AND LYMPHATIC SYSTEMS: The spleen weighs 220 gm and has an intact
capsule. The color, red and white pulp and consistency are unremarkable. There are
no enlarged lymph nodes.

GENITOURINARY SYSTEM: The kidneys weigh 160 gm each and have moderately
granular red-brown surfaces with unremarkable architecture and vasculature. The
ureters maintain uniform caliber into an unremarkable bladder containing 5 ml of cloudy
yellow urine. The renal capsules are tight. The prostate is not enlarged. The testes are
unremarkable.

ENDOCRINE SYSTEM: The pituitary, thyroid and adrenal glands are normal color, size
and consistency.

DIGESTIVE SYSTEM:           The esophagus and gastroesophageal junction are
unremarkable. The stomach contains approximately 180 ml of thin green material with
very small fragments of round pasta. The gastric mucosa, small intestine and large
intestine are unremarkable. The vermiform appendix is present.

MUSCULOSKELETAL SYSTEM: The vertebrae, clavicles, sternum, ribs and pelvis
are without fracture. The musculature is normally distributed and unremarkable.

HISTOPATHOLOGY:
Sections (HT15-01987) are submitted for microscopic examination as follows:
-left tongue at hemorrhage (1) shows a focal region of hemorrhage comprised of intact
red blood cells surrounding myocytes.
-right upper hyoid soft tissue (2) shows focal hemorrhage comprised of intact red blood
cells surrounding myocytes.
-left sternothyroid muscle (3) shows a focal collection of hemorrhage comprised of intact
red blood cells on the surface of the muscle and lacing through the intermyocyte planes.
-right posterior oropharynx (4) shows hemorrhage comprised of intact red blood cells
within the muscle and deep soft tissues and a focal hematoma comprised of intact red
blood cells within the deep tissue.
-left posterior oropharynx at epiglottis (5) shows focal discrete hematomas of the tissues
comprised of intact red blood cells just below the squamous epithelium.
        Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 11 of 82



M-15-003072                        ROBERTO GRANT                                    Page 8

-left sternocleidomastoid muscle (6) shows hemorrhage comprised of intact red blood
cells lacing along intermyocyte planes.
-right sternocleidomastoid muscle (7) shows focal hemorrhage comprised of intact red
blood cells within the muscle and lacing along intermyocyte planes.
-tracheal ring near bifurcation (8) shows hemorrhage comprised of intact red blood cells
within the respiratory lining along approximately 40% of the width of the tracheal ring.
The hemorrhage is present on the left end of the ring and along the right anterior lateral
aspect.
-left arm muscle hemorrhage (9) shows a large hematoma comprised of intact red blood
cells with serum separation at the edge of the muscle and within the adjacent soft
tissue.
-left carotid sheath with hemorrhage, mid (10) shows an unremarkable artery with focal
hemorrhage comprised of intact red blood cells present adjacent to the artery and
extending into the soft tissues.
-right carotid, inferior, with soft tissue (11) shows unremarkable artery, muscle, and fatty
soft tissue with hemorrhage comprised of intact red blood cells throughout the fatty
tissue and surrounding nerves, and focally within the muscle.
-heart (12) shows slight myocyte hypertrophy.
-left lung (13) and right lung (15) show slight to moderate intraalveolar and peribronchial
pigmented macrophages and slight anthracosis.
- liver and kidney (14) show no significant pathologic changes of the liver. The kidney
shows a few sclerotic glomeruli, slight thickening of the medium sized arteries and a
rare focal collection of interstitial lymphocytes.
-posterior right neck, semispinalis cervicis muscle (16) shows hemorrhage comprised of
intact red blood cells within the muscle and lacing along intermyocyte planes.

TOXICOLOGY:
Rapid urine drug screen (Status DS 10 Panel) is negative for common drugs of abuse.
Samples are submitted for toxicologic evaluation. A separate report will be issued.

FORENSIC BIOLOGY:
Blood specimens and fingernail clippings are submitted to Forensic Biology.

POSTMORTEM RADIOGRAPHY:
Postmortem radiographs are taken and retained.

PHOTOGRAPHY:
Photographs are taken and retained.

EVIDENCE:
Clothing and personal property are collected as evidence.

MOLECULAR GENETICS:
        Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 12 of 82



M-15-003072                      ROBERTO GRANT                                Page 9

Heart, liver and spleen specimens are held for molecular genetic studies if needed in
the future.



                                      ~ ·


                                       Jennifer L. Hammers, D.O.
                                       Deputy Chief Medical Examiner
                                       December 28, 2016
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 13 of 82




                      Exhibit B
                          Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 14 of 82



The City of New York
Office of Chief Medical Examiner
520 First Avenue
New York, NY 10016

                                        Forensic Toxicology Laboratory
Deceased:     Roberto Grant                                                M. E . Case No . :   Ml 5 0 3 0 7 2        Lab. No.:   1900/15

Autopsy By:    Dr. Hammers                                                                                       Autopsy Date:    05/19/15

Specimens Received:
Bile, Blood (Femoral), Blood (Heart), Brain, Gastric Content, Liver, Urine (1 of 2)
Urine (2 of 2), Vitreous Humour


Specimens Received in Laboratory By:    Doniche Derrick                                                          Date Received:   05/20/15

Equivalents: 1.0 mcg/mL = 1.0 mg/L = 0.1 mg/dL = 1000 ng/mL                                     1.0 mcg/g   1.0 mg/kg= 0.1 mg/lOOg    =   1000 ng/g


                                                               Results


Blood (Femoral)
  Ethanol                                                                Not   detected                                                   HSGC
  Synthetic Cannabinoids                                                 Not   detected                                                   NMS*
  Benzoylecgonine                                                        Not   detected                                                   IA
  Barbiturates                                                           Not   detected                                                   IA
  Oxycodone                                                              Not   detected                                                   IA
  Opiates                                                                Not   detect.ed                                                  IA
  Amphetamines                                                           Not   detected                                                   IA
  Benzodiazepines                                                        Not   detected                                                   IA
  Methadone                                                              Not   detected                                                   IA
  Cannabinoids                                                           Not   detected                                                   IA

Urine (1 of 2)
  Cotinine                                                               Detected                                                         GC/MS**




 ** Unconfirmed screening result. Confirmation available upon request.
 This report has an associated Forellsic Toxicology case file.
 * See actacbed copy of NMS Labs report                                                  Page 1 of     1


 De[initions of terms used in this report can be located at http://www.nyc.gov/ocme

    IA      Immunoassay                 CT   Color Test

    GC
 GC/MS
            Gas Chromatography
            GC/Mass Spectrometry
                                       TLC
                                        HS
                                             Thin Layer Chromatography
                                             Head Space                                  Signed:
                                                                                                       Wi~tb-            A~
    LC      Liquid Chromatography   UV/VIS   Ultraviolet/Visual Spectrophotometry                   William A. Dunn
 LC/MS      LC/Mass Spectrometry         <   Less than                                     Date:    09/21/15                 EC

    CA      Chemistry Analyzer
                      Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 15 of 82


                                                            NMS Labs                                      CONFIDENTIAL
                                      3701 Welsh Road, PO Box 433A, Willow Grove, PA 19090-0437
                                             Phone: (215) 657-4900 Fax: (215) 657-2972
                                                       e-mail: nmS@nrnslabs.com
                                    Rober1A. Middlebefg, PhD, F-ABFT. DABCC-TC, Laboratory Di.-ector



Toxicology Report                                                         Patient Name        M-15-0030 72
                                                                          Patient ID          15-1900
Report Issued        05/28/2015 15:03
                                                                          Chain               11798456
                                                                          Age Not Given       DOB Not Given
                                                                          Gender              Not Given
  To:        10074
             New York Office of Chief Medical Examiner                    Workorder           15149387
             Marina Stajic                                                Page 1 of 2
             520 First Avenue
             New York, NY 10016



 Positive Findings:

                                                               None Detected



        See Detailed Findings section for additional information


 Testing Requested:
        Analysis Code                            Description
        95608                                    Synthetic Cannabinoids Screen, Blood (Forensic)

  Specimens Received:
        ID     Tube/Container              Volume/       Collection             Matrix Source             Miscellaneous
                                           Mass          Date/Time                                        lnfonnation
        001 Red Top Tube                    1.25 ml      Not Given              Femoral Blood

        All sample volumes/weights are approximations.
        Specimens received on 05/2212015.




                                                                                                                          v.15
                           Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 16 of 82

                                    CONFIDENTIAL                Workorder           15149387

.NMSI
~-" (        LABS
                                                                Chain
                                                                 Patient ID
                                                                                    11798456
                                                                                    15-1900

                                                                 Page 2 of 2



 Detailed Findings:
   Examination of the specimen(s) submitted did not reveal any positive findings of toxicological significance by
   procedures outlined in the accompanying Analysis Summary.


   Unless alternate arrangements are made by you, the remainder of the subm~ted specimens will be discarded one (1) year
   from the date of this report; and generated data wiff bed iscarded five (5) years from the date the analyses were
   performed.

 Analysis Summary and Reporting Limits:
 All of the following tests were performed for this case. t-or each test, the compounds listed were included in the. scope. I he
 Reporting Limit listed for each compound represents the lowest concentration of the compound that will be reported as being
 positive. If the compound is listed as None Detected, it is not present above the Reporting Limit Please referto the
 1-'ositive 1-indings section of the report for those compounds that were identified as being present.

   Acode 95608 - Synthetic Cannabinoids Screen, Blood (Forensic) - Femoral Blood

     -Analysis by High 1-'erformance Liquid Chromatography/
     TandemMass Spectrometry (LC-MS/MS) for:
        Compound                               Kpt Limit                Compound                               Kpt. Limit
        5t--Al:H01                             1.0 ng/mL                JWH-018                                0.10 ng/mL
        5F-APICA                               1.0 ng/ml                JWH-081                                0.10 ng/mL
        5F-AP/NACA (5F-AKB-48)                 2.0 ng/ml                JWH-122                                0.10ng/ml
        51--MN-18                              0. 10 ng/mL              JWH-210                                0.20 ng/mL
        51--1-'l:!-22                          0.10 ng/ml               MUMl:!-CHMINACA                        0.10 ng/mL
        AM-2201                                0.10 ng/ml               MN-18                                  0.10 ng/ml
        APICA                                  0.20 ng/ml               MN-25                                  0.10 ng/ml
        Al-'INACA (AKl:l--48)                  1.0 ng/mL                l-'l:!-22                              0.10 ng/ml
        BB-22                                  0.10 ng/mL               THJ-018                                0.10ng/mL
        FUB-AKB-48                             0.20 ng/mL               THJ-2201                               0.10 ng/rnL
        t-Ul:!-l-'l:l-22                       0.10 ng/mL                UK-144                                0.20 ng/ml
        t-Ul:!IMINA                            0.10 ng/mL               XLK-11                                 0.20 ng/mL

      -Analysis by High Performance Liquid Chromatography/
       landemMass Spectrometry (LC-MS/MS) for.
        Compound                               Rpt. Limit                Compound                               Rpt. Limit
        5F-ADB-PINACA                           1.0 ng/mL                AB-PINACA                              0.20 ng/mL
        5F-ADBICA                               1.0 ng/mL                ADB-FUBINACA                           1.0 ng/mL
        Al:!-CHMINACA                           1.0 ng/ml                AlJl:!-1-'INACA                        0.20 ng/ml
        AB-FUBINACA                             1.0 ng/ml                ADBICA                                 1.0 ng/mL




                                                                                                                                   v.15
                        Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 17 of 82



                                                       THE CITY OF NEW YORK
                                                OFFICE OF CHIEF MEDICAL EXAMINER
                                                                520 FIRST AVE
                                                              NEW YORK, NY 10016
                                                FORENSIC TOXICOLOGY LABORATORY
Deceased:                                                                                Laboratory No.:          M.E. Case No.:
       Roberto Grant                                                                            1900/15                 M15-003072
Autopsy by:                                                                                                       Date of Autopsy:
        Dr. Hammers                                                                                                        5/19/2015
Specimens received:
Femoral
Blood X Bile      X      Urine X (1,2) Gastric Contents                              X   Brain   X    Liver   X   Vitreous Humour          X
Other (specify):  Blood (Heart)


Specimens received in laboratory by:                                                                              Date Received
       Doniche Derrick                                                                                                    5/20/2015
Equivalents: 1.0 mg/L = 1000 ng/ml = 0.1 mg/dl                                                                    1.0 mg/Kg = 1000 ng/g = 1.0 mcg/g
                                                        SUPPLEMENTARY REPORT
                                                                 RESULTS                                                   Page 1 of 1

           BLOOD (Femoral)
              Fentanyl - not detected (IA)

           URINE (1 of 2)
              Fentanyl - not detected (IA)




NOTE: Please refer to initial report dated 9/21/2015.
This report has an associated ForensicToxicology case file.
Definitions of terms used in this report can be located at http://www.nyc.gov/ocme                            /4~~
CT= Color Test                                   GC/MS = Gas Chromatography/                Signed:       /:7JAJ:c:4??,c'------
GC = Gas Chromatography                                  Mass Spectrometry                            /    R~j.1:raldo Fonseca, Bt>
CA =Chemistry Analyzer                           LC = Liquid Chromatography              Assistant Director, Forensic Toxicology Laboratory
TLC = Thin Layer Chromatography                  IA = Immunoassay
UVNIS = Ultraviolet/Visual Spectrophotometry                                             Date: 9/13/2017                    AT    l'~,,,/21'/7
                                                                                                                                       I
LC/MS = Liquid Chromatography/                   <=Less than
           Mass Spectrometry                     HS = Head Space
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 18 of 82




                      Exhibit C
  Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 19 of 82




                                 Zhongxue Hua, MD-PhD
                           Forensic Pathologist and Neuropathologist

                                        March 11 , 2020


Andrew C. Laufer, Esq .
Law Office of Andrew C. Laufer, PLLC
264 West 40" Street, Suite 604
New York, New York 10015

RE:        Roberto Grant (deceased)
           Date of Birth: 3/28/1980
           Date of Death: 5/19/2015

Dear Mr . Laufer:

      I, ZHONGXUE HUA, a physician duly licensed to practice medicine in the State
of New York, hereby affirm under penalty of perjury and upon information and belief:

      1.      I am Board Certified in the fields of Forensic Pathology, Neuropathology, and
              Anatomic Pathology. I maintain an office for the practice of forensic
              consultation at 415 Main Street, Suite lC, New York, New York 10044.
   2.         At your request, I have reviewed the following regarding the death
              investigation of Roberto Grant by the Office of Chief Medical Examiner
              (OCME), including autopsy notes (on 5/19/2015), 338 autopsy photographs,
              case information (on 5/19/2015), police report (on 5/19/2015), toxicology report
              (on 5/28/2015) by National Medical Services (NMS), neuropathology report (on
              6/25/2015), OCME's toxicology report (on 9/21/2015), OCME's supplemental
              toxicology report (on 9/13/2017), and autopsy report (on 12/28/2016);
   3.         It is my understanding that at 11 :40 p .m. on 5/18/2015, Roberto Grant
              ("Roberto"), a 35-year-old inmate, was found unresponsive in his cell at the
              Federal Correctional Facility in Manhattan, New York. After a brief
              resuscitation, he was pronounced dead at 12:33 a.m. and Dr. Jennifer Hammers
              performed an autopsy at 9:30 a.m . on 5/19/2015;
   5.         Autopsy photographs and autopsy report revealed blunt trauma to the head,
              neck, torso, and extremities. Three (3) postmortem toxicology reports--two
              a.t OCME and one at NMS--revealed no acute intoxication by drug,
              prescription medication, or alcohol. Dr. Hammer's final autopsy report (on
              12/28/2016) concluded that both the cause and manner of death were
              "undetermined";
   7.         Per autopsy photographs, Roberto had autopsy evidence of neck
              compression. Specifically, Roberto had multiple, significant, and recent
              injuries to his neck soft tissues as well as multiple and significant eye
              petechiae and hemorrhages;
   8.         Multiple, recent, small, and discrete foci of neck injuries were on both
              sides of his neck involving the upper, middle, and lower portions . The
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 20 of 82




        neck injuries were significantly more on the front than on the back of the
        neck, involving neck blood vessels and multiple neck muscles (including
        bilateral sternocleidomastoid muscles, bilateral omohyoid muscles, left
        cricohyoid muscle, and left paraspinal muscles). Although there was not a
        neck bone fracture, same neck compression marks (manifested as soft
        tissue hemorrhages) were on the surfaces of the bilateral hyoid bone,
        inferior thyroid cartilage, and bilateral tracheal rings;
 9.     I agreed with Dr. Hammers that Roberto had "abundant petechial
       hemorrhages" in his conjunctivae, sclera, and oral mucosa. Roberto's eyes
       h'ad more than 50 petechiael hemorrhages;
 10.   In addition, Roberto had evidence of recent, non-fatal blunt trauma to his
       head, torso, and extremities;
 11.   In the absence of any positive finding(s) from three (3) toxicology reports
        (which were tested from 2015 to 2017), Roberto's inflicted neck
       compression should and would be considered a valid cause of death;
 12.   If acute intoxication is still suspected now and the original toxicology
       specimens (from four years ago) are still available, further toxicology
       testing could be attempted again. However, an acute intoxication would
       not explain Roberto's acute, multiple, and significant neck compression
       and eye petechiae and hemorrhages;
 13.   Based on my experience both as a practicing forensic pathologist and
       neuropathologist, within a reasonable degree of medical certainty, it is my
       considered opinion that Roberto suffered recent, multiple, and significant neck
       compression in multiple areas of his neck . In the absence of his fatal and acute
       intoxication or fatal natural disease, Roberto's cause of death should be listed
       as inflicted and/or homicidal neck compression;
 11.   I would testify to the above if called as a witness at trial. I reserve the right to
       ai'nend my findings and opinions in the event additional information comes
       forth during further legal proceeding .




                                                                                              Q
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 21 of 82




                      Exhibit D
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 22 of 82




                                                            1


     1

     2       UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
     3       --------------------------------------
             NICOLE MORRISON, as Administrator
     4       for the Estate of Roberto Grant,
             and NICOLE MORRISON, as Mother and
     5       Legal Guardian for the Property of
             AG and SG, Decedent's Minor Children,
     6
                        Plaintiffs,
     7                                    Civil Action No.
                 -against-                17 Civ. 6779 (WHP)
     8
             UNITED STATES OF AMERICA, FEDERAL
     9       BUREAU OF PRISONS, CORRECTION OFFICER
             KERN, EXECUTIVE ASSISTANT LEE PLOURDE,
    10       and JOHN AND JANE DOE(s) AGENTS,
             SERVANTS AND EMPLOYEES OF THE DEFENDANTS,
    11
                        Defendants.
    12       --------------------------------------

    13                DEPOSITION OF ZHONGXUE HUA, M.D., a

    14       Witness herein, taken by Defendants, pursuant

    15       to Notice, via Zoom, on Friday, March 26,

    16       2021, at 1:00 p.m., before Monique Cabrera, a

    17       Shorthand Reporter and notary public, within

    18       and for the State of New York.

    19

    20

    21

    22

    23

    24

    25
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 23 of 82




                                                           2


     1

     2       A P P E A R A N C E S :

     3       UNITED STATES DEPARTMENT OF JUSTICE
             UNITED STATES ATTORNEY'S OFFICE
     4                Attorney for Defendants
             86 Chambers Street
     5       New York, New York 10007

     6       BY:    JENNIFER SIMON, AUSA

     7

     8       Law Office of ANDREW C. LAUFER, PLLC
                      Attorney for Plaintiffs
     9       246 West 40th Street
             Suite 604
    10       New York, New York 10018

    11       BY:    ANDREW C. LAUFER, ESQ.
                    alaufer@laufer.com
    12

    13                             * * *

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 24 of 82




                                                            3


     1

     2

     3                  IT IS HEREBY STIPULATED AND AGREED

     4       that all objections, except as to the form of

     5       the questions, shall be reserved to the time

     6       of the trial;

     7                  IT IS FURTHER STIPULATED AND AGREED

     8       that the within examination may be subscribed

     9       and sworn to before any notary public with the

    10       same force and effect as though subscribed and

    11       sworn to before this court.

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 25 of 82




                                                             39


     1                           Dr. Hua

     2       intubation cause?

     3           A.   If you are done properly, you will

     4       not cause much injury.   If you are done

     5       improperly, you will cause lots of damage.

     6       You can cause perforation.    There are lots of

     7       things that you can talk about here.

     8           Q.   When you say "perforation,"

     9       perforation of what?

    10           A.   The tube can be perforated to

    11       different area.   Instead of airway it can go

    12       to a different area of the organ and cause

    13       major blood-vessel damage.    It really depends

    14       on -- if it's done by EMS or professional

    15       people who have enough training or not.

    16           Q.   What other injuries can intubation

    17       cause in this case?

    18           A.   Is it depends on how you treat it,

    19       proper or improperly.

    20           Q.   If done improperly what injuries can

    21       it cause?

    22           A.   Improperly you can, instead of

    23       resuscitation of the airway, you can touch a

    24       different portion, a necessary portion of the

    25       body which can cause injuries.      It really
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 26 of 82




                                                              40


     1                              Dr. Hua

     2       depends on where it was performed; done by

     3       professional people, people with training or

     4       not.

     5                    As I mentioned, it can cause

     6       perforation.       Obviously, we do not have

     7       perforation here.

     8              Q.    Other than perforation, what types of

     9       injuries can intubation cause if not properly

    10       performed?

    11           A.       Intubation alone, you could cause

    12       tissue damage, wherever the tube is inserted

    13       into.       Sometimes people insert tubes properly

    14       in the airway, can cause the mucosa in the

    15       lining of the airway damage.

    16                    Sometimes can perform inserted

    17       instead of your airway it goes to your food

    18       part, the esophagus area.        It really depends

    19       on who did it, what's the experience, whoever

    20       is doing it.       Even experienced people can make

    21       mistakes, but fortunately nothing significant

    22       in this case.      Airway was properly placed.

    23       There is no perforation.

    24              Q.    You said that an intubation can cause

    25       tissue damage; where might that tissue damage
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 27 of 82




                                                                41


     1                            Dr. Hua

     2       occur?

     3             A.   It depends on where the tube goes.

     4       If it goes to the airway, as I indicated

     5       before, it can cause the airway mucosa damage.

     6       If it goes to the wrong place, into your food

     7       pipe instead or your airway, esophagus, I

     8       mean, first you do not receive oxygen, that's

     9       a big damage.    Second, it's not the purpose of

    10       the intubation.

    11             Q.   Maybe this is another way to approach

    12       it:    When someone is intubated and the tube is

    13       properly put in the airway, can you walk me

    14       through all of the tissues that that tube

    15       would come into contact with?

    16             A.   You mean gently, professionally,

    17       adequately placed or roughly, inadequately

    18       performed intubation inside the airway?       I am

    19       not sure what you are actually referring to

    20       here.

    21             Q.   Let's take them one at a time.     If

    22       it's properly done, what tissue might the tube

    23       come in contact with?

    24             A.   It goes through all the way, from

    25       upper it goes down.     It can be rubbing the
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 28 of 82




                                                            42


     1                           Dr. Hua

     2       lips.    Can cause gum damage.   Sometimes

     3       people, from the plastic, cause the teeth

     4       damage or mucosa.

     5                 Backwards a little bit, downward a

     6       little bit, you have the stroke area,

     7       different kinds of mucosa.    It really depends

     8       on the tip of the tube, where they bump into,

     9       and even if properly goes down, you can,

    10       inside the airway can cause rubbing against

    11       the side of the mucosa.   The inner surface of

    12       the trachea can get damaged to a certain

    13       degree.

    14                 If you're further down, sometimes it

    15       can improperly go too deep, can cause the main

    16       bronchi damage.   It really depends on each

    17       individual case, whether it's placed properly,

    18       professionally or not.

    19                 All the way down from the start, the

    20       tip of your lip all the way down where's the

    21       tip of the distal end of the endotracheal tube

    22       or worse, along its way there is a potential

    23       damage of anything along its way, yes.

    24           Q.    Does that include the trachea?

    25           A.    It should be in the trachea.   You
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 29 of 82




                                                                 43


     1                             Dr. Hua

     2       would expect it to have some degree of damage

     3       in the inner lining inside of the trachea.          If

     4       you go outside, then it's a perforation,

     5       that's a different story.       I would no longer

     6       characterize it as a properly and

     7       professionally placed airway.

     8           Q.     Let's take those scenarios one at a

     9       time.    If the intubation tube is properly

    10       placed, can you see hemorrhaging in the

    11       trachea?

    12           A.     Yes.

    13           Q.     If the intubation tube is improperly

    14       placed, can you see hemorrhaging in the

    15       trachea?

    16           A.     If properly placed, you would expect

    17       a certain degree, usually a moderate degree of

    18       the airway mucosa damage.

    19                  Improperly placed really depends on

    20       what improper is.     If improper was not even in

    21       the airway, certainly you will not have airway

    22       damage.    If you're in the airway and pushing

    23       too hard, too rough, then you would expect

    24       some damage.      It also depends on how much

    25       force you're doing it.     If you are knowingly
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 30 of 82




                                                                44


     1                            Dr. Hua

     2       doing it or unknowingly doing it, sometimes it

     3       can be perforated.

     4           Q.   Looking on the first page of the

     5       autopsy again, the first Roman numeral, Roman

     6       Numeral Number I contains a list of blunt-

     7       force trauma.   Do you see that?

     8           A.   "Blunt-force trauma, head, neck torso

     9       and extremities"?

    10                Yes.

    11           Q.   Do you see under that, it's number E,

    12       as in Edward, it says "Contusion, right lower

    13       lip"?

    14           A.   Yes.

    15           Q.   Is that an injury that could occur

    16       with the placement of an intubation tube?

    17           A.   It's a common side effect of

    18       intubation.

    19           Q.   And F, where it says "Excoriations,

    20       oral mucosa of the lips."      Is that an injury

    21       that could occur as the result of an

    22       intubation tube?

    23           A.   It's fairly common and insignificant

    24       in a way.

    25           Q.   What about G, "Neck muscle and
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 31 of 82




                                                             45


     1                           Dr. Hua

     2       soft-tissue hemorrhages, multiple bilateral,"

     3       are those injuries that could result from the

     4       placement of an intubation tube?

     5           A.    You can have injury to a certain

     6       degree.   The question is multiple, that's

     7       troublesome, especially in conjunction with

     8       other autopsy findings listed A and all the

     9       way down.

    10           Q.    The injuries listed under G, my

    11       question is simply whether those injuries

    12       could occur as a result of the placement of an

    13       intubation tube?

    14           A.    Injury could occur.   The question is

    15       the key words "multiple" and "bilateral," to

    16       what degree?   I mean, no one won't consider

    17       evaluating anything in a vacuum.    In the

    18       context of this case, another way to say in

    19       the context of other findings of this case, is

    20       all injury due to intubation?    My answer is

    21       "no."

    22           Q.    I don't think you are quite answering

    23       my question.

    24                 MR. LAUFER:   I believe he did,

    25       counsel, but you can go a bit further.      That's
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 32 of 82




                                                             46


     1                            Dr. Hua

     2       fine.

     3           Q.   Let me try it a different way.

     4                In cases where you have examined a

     5       body, not this one, in cases where you have

     6       examined a body, an individual for whom CPR

     7       was performed who was intubated before their

     8       death, would you have ever observed in those

     9       cases neck muscle and soft-tissue hemorrhages?

    10           A.   Yes.

    11           Q.   And in the event that the CPR was not

    12       done well, that it was not done properly, is

    13       it possible that those hemorrhages could be

    14       multiple and bilateral?

    15                MR. LAUFER:    Objection.

    16                You can answer.

    17           A.   Everything is possible.     Just, I

    18       mean, it's possible, yes.      The question is, is

    19       it probable in the context of the totality of

    20       this case?

    21           Q.   Under H it says, "Tracheal ring

    22       hemorrhage large."     Is that an injury that

    23       someone could suffer as a result of

    24       intubation?

    25           A.   If done improperly, yes.
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 33 of 82




                                                             47


     1                          Dr. Hua

     2           Q.   Looking at I, it says, peri-carotid

     3       artery hemorrhages, bilateral," is that an

     4       injury that could occur as the result of the

     5       placement of an intubation tube?

     6           A.   Unlikely, due to intubation, going in

     7       the context of this case.

     8           Q.   What are peri-carotid artery

     9       hemorrhages?

    10           A.   Both side of the neck, right and

    11       left, away from your airway, windpipe, there

    12       is a vessel, artery called the carotid artery,

    13       and tissue nearby has hemorrhaged.   In this

    14       case there was no neck line, intravascular

    15       line placed.   The presence of bilateral

    16       hemorrhage, the only large answer is some

    17       force being applied on the outside of the neck

    18       caused the corresponding hemorrhage.

    19           Q.   J, looking at the same list, it says

    20       "Hemorrhage of the tongue."   Is that an injury

    21       that could be caused by the placement of an

    22       intubation tube?

    23           A.   It's very commonly associated.

    24       Again, just like it can be due to the tube or

    25       due to things other than the tube, I would
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 34 of 82




                                                                48


     1                                Dr. Hua

     2       never put much premium on the tongue injury

     3       alone.

     4             Q.    Looking at number, in this list, the

     5       one that says, "Petechial hemorrhages of the

     6       eyes.      Periorbital soft tissue and muscle,

     7       oral mucosa, posterior oropharynx, base of

     8       tongue, trachea, esophagus and temporalis

     9       muscles."

    10                   What are petechial hemorrhages?

    11             A.    It's a small vessel rupture, caused a

    12       pinpointed brain bleeding in a corresponding

    13       area.      In this case, we not only have -- in A

    14       was described "petechial."         The exact word Dr.

    15       Hammers uses is called "abundant," A B U N D A

    16       N T, on the bottom of Page 4.         In this case I

    17       specifically do a rough count of how many

    18       petechial hemorrhages.       My counting stopped at

    19       50.    There was no point to further count.

    20       It's not like I cannot do it, it's just that I

    21       refuse to waste my time here.

    22                   MS. SIMON:    We are going to take a

    23       ten-minute break.        Off the record.

    24                   (Whereupon, a recess was taken.)

    25                   MS. SIMON:    Let's go back on the
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 35 of 82




                                                             49


     1                           Dr. Hua

     2       record.

     3       BY MS. SIMON:

     4           Q.    Dr. Hua, you said that petechial

     5       hemorrhages are pinpoint hemorrhages caused by

     6       the ruptured vessels.    Do I understand that

     7       correctly?

     8           A.    Rupture of the small vessels.

     9           Q.    And I will ask again and, again,

    10       please just answer the question:    What can

    11       cause petechial hemorrhages?

    12           A.    Any reason can potentially cause the

    13       inside of the vessel, the pressure increased,

    14       put through a certain threshold will cause the

    15       petechiae.

    16           Q.    Can CPR and intubation cause

    17       petechial hemorrhages?

    18           A.    Improperly, yes.   Even a properly

    19       performed can cause slight amount of petechial

    20       hemorrhage.    It's not abundant or not, not in

    21       the context of this case.

    22           Q.    Can improperly done CPR and

    23       intubation cause abundant petechial

    24       hemorrhages?

    25           A.    In the context of this case, the
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 36 of 82




                                                              50


     1                            Dr. Hua

     2       answer is no.

     3             Q.   Why is that?

     4             A.   Because there are other associated

     5       findings; extensive amount of hemorrhage in

     6       the neck, front and back, right and left,

     7       upper middle and lower portion of the neck,

     8       which all associated with the other finding is

     9       petechial hemorrhage, as well as big patches

    10       of hemorrhage on both sides of the eyes.

    11             Q.   That's not my question.    My question

    12       is:    Can improperly done CPR cause abundant

    13       petechial hemorrhages?

    14             A.   It's a misleading, yes.    Yes, it can

    15       cause it, but not in the context of this case.

    16       With "abundant," it's a misleading, yes?

    17             Q.   I am not asking about another case.

    18       I am asking in general:     Can CPR and

    19       intubation improperly performed cause abundant

    20       petechial hemorrhages?

    21             A.   Extremely unlikely, unless -- can you

    22       define how unprofessional the CPC was

    23       performed?    If you can define that, I will

    24       probably give you a better answer.

    25             Q.   How can improperly done CPR or
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 37 of 82




                                                            51


     1                          Dr. Hua

     2       intubation cause petechial hemorrhages?

     3           A.   It's not intubation.   It's mainly

     4       because the chest compression can cause

     5       petechial hemorrhages to a certain degree.

     6       It's just compression and the manipulation can

     7       cause the intravascular pressure increase, can

     8       cause some vessel rupture, but not to abundant

     9       degree, especially in the context of this

    10       case.

    11           Q.   What degree of chest compression

    12       would be required to cause abundant petechial

    13       hemorrhages?

    14           A.   Only if they're done properly or not.

    15       I mean, we're dealing with petechial

    16       hemorrhage, petechial hemorrhage alone.

    17       Improperly performed over compression of chest

    18       can certainly cause petechial hemorrhage, but

    19       should not cause neck muscle hemorrhage.

    20                I mean, no one is dealing with things

    21       in a vacuum and one piece of evidence.      It's

    22       in the context of this case, that's what I am

    23       looking at.

    24           Q.   Again, I just ask that you answer the

    25       question.   I am not asking about the context
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 38 of 82




                                                               52


     1                            Dr. Hua

     2       of this case, I am asking you specifically

     3       what degree of chest compressions can cause

     4       abundant petechial hemorrhages?

     5           A.    If they're done professionally, it

     6       should not have abundant.      There is no -- I

     7       mean the sky is the only limit of

     8       unprofessionally, improper chest compression

     9       which can cause petechial hemorrhages of

    10       various degrees, but again, look at the

    11       context of this case.      Otherwise you get a

    12       misleading "yes."

    13           Q.    I am not asking about this case, I am

    14       asking in general:      What degree of chest

    15       compressions can cause abundant petechial

    16       hemorrhaging?

    17                 MR. LAUFER:    Objection.   You can

    18       answer.

    19           A.    If they're done improperly for a

    20       longer period of time, you could cause

    21       significant amount of petechial hemorrhage.

    22       If you can define what "significant," what

    23       "abundant" is, I mean probably Dr. Hammers is

    24       the better one to define.      She is the one who

    25       used the word "abundant."      The way I look is
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 39 of 82




                                                              53


     1                          Dr. Hua

     2       more than 50.   I don't know if that's your

     3       definition of "abundant."

     4           Q.   Looking at B in this list, where it

     5       says, "Blotchy sclera hemorrhages bilateral,"

     6       what does that mean?

     7           A.   It's instead of pinpointed small

     8       vessel hemorrhage, as in the background of one

     9       dot, here with a big patch just like the

    10       autopsy picture demonstrating this picture --

    11       both sides, the large patches instead of

    12       pinpointed breathing spot.

    13           Q.   Can chest compressions or other

    14       aspects of CPR cause this sort of hemorrhage?

    15           A.   It depends on how much.    It depends

    16       on how chest compressions were performed.

    17       It's potentially, yes.

    18           Q.   Looking at C, "Subcutaneous

    19       emphysema, eye lids and periorbital tissues,"

    20       what does that mean?

    21           A.   It means air accumulation in the soft

    22       tissues, which is more related to the

    23       intubation.   Was it done properly, over or

    24       under pressure of the outside air, that's why

    25       you have emphysema.    It's the air being
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 40 of 82




                                                               54


     1                             Dr. Hua

     2       accumulated inside the soft tissue.

     3                MS. SIMON:    Could you read that last

     4       answer back.

     5                (Last answer read by the Reporter.)

     6           Q.   I am going to break that down a

     7       little bit because I am not sure I understood

     8       your answer.

     9                So just to make sure I understand

    10       what you are saying, "subcutaneous emphysema"

    11       is air accumulation under the skin; correct?

    12           A.   Yes, that's the definition of

    13       emphysema.      It's air being accumulated in

    14       somewhere, here the subcutaneous, in the soft

    15       tissue underneath the skin.

    16           Q.   And eye lids, that term fortunately I

    17       do know, but "periorbital tissues" means

    18       around the eyes; right?

    19           A.   Yes.

    20           Q.   And what can cause subcutaneous

    21       emphysema?

    22           A.   Air being trapped into the soft

    23       tissue, which either done properly or

    24       improperly way of doing it causes air being

    25       trapped in the tissue.
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 41 of 82




                                                             55


     1                            Dr. Hua

     2           Q.   So improper CPR can cause

     3       subcutaneous emphysema?

     4           A.   Improper can cause, just as proper

     5       can cause as well.    It's a known side effect.

     6       It's a known, well-documented side effect.

     7           Q.   And is it a side effect of chest

     8       compressions of the mouth-to-mouth portion of

     9       CPR or intubation or something else?

    10           A.   It's the pressure being run too high

    11       towards the airway area and also because the

    12       airway, I mean, they probably improperly

    13       positioned the tube; the air was always

    14       running to whatever the least resistant is,

    15       not directly going to the lung, but here going

    16       to the adjacent soft tissues as well.

    17           Q.   I am just trying to understand what

    18       portion of CPR, but I think you answered it.

    19       You are saying an improperly positioned

    20       intubation tube might cause the air flow to go

    21       somewhere where it's not intended; correct?

    22           A.   Yes.   Even properly performed CPR

    23       would cause airway trapping in soft tissue as

    24       well.

    25           Q.   In subcutaneous emphysema of the kind
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 42 of 82




                                                               56


     1                            Dr. Hua

     2       noted here or any other kind, can it look like

     3       bruising, swelling of the skin?

     4           A.     It's the swelling of the skin, then

     5       bruising of the skin.

     6           Q.     Look at distension, this is number D

     7       on the same list, "Distention of neck veins

     8       and temporal vessels, marked," what is that?

     9           A.     Instead of the normal caliber vessel,

    10       here the vessel is very congested.    There was

    11       blood to the degree of obvious, to a degree

    12       deserved to be mentioned by Dr. Jennifer

    13       Hammers on the first page of her report.        It's

    14       described as a mark in the end.

    15           Q.     Where are the temporal vessels

    16       located?

    17           A.     In the temporal area, the side above

    18       your ear, in that region.

    19           Q.     And the neck veins, I assume, are on

    20       either side of the neck?

    21           A.     Yes, roughly.

    22           Q.     Don't let me -- where are they

    23       located?

    24           A.     There is neck vein on all areas of

    25       neck.    Two of the bigger ones on the side and
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 43 of 82




                                                              57


     1                           Dr. Hua

     2       the small branches in the front, the back, all

     3       over the place.

     4           Q.   And what can cause distension of neck

     5       veins or the temporal vessels?

     6           A.   It's inside pressure become high;

     7       therefore, it's dilated, therefore, it's

     8       called marked dilatation as defined by Dr.

     9       Jennifer Hammers.

    10           Q.   My question is, what can cause it?

    11           A.   Inside pressure becomes higher than

    12       normally expected to be.

    13           Q.   What can cause the inside pressure to

    14       become high?

    15           A.   Any compression of the neck can

    16       certainly cause, any obstruction in different

    17       area can cause, and there is a long list.       The

    18       short answer is pressure inside of the vessel

    19       much higher than usual.

    20           Q.   When you say obstruction of the

    21       airway, could an intubation tube cause harm?

    22           A.   Not intubation, it's here the

    23       dilatation distention vessels.      It is the

    24       inside pressure of the vessel is higher,

    25       nothing to do with the airway per se.
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 44 of 82




                                                             58


     1                           Dr. Hua

     2           Q.    I thought you just said obstruction

     3       of the airway can cause distension of these

     4       things?

     5           A.    I said it's compression of the neck.

     6       I am not saying -- if I said it, I was

     7       misspoken.    Compression of the neck prevents

     8       blood flow, therefore, causing distension of

     9       the vessel.   Here we talk about marked degree

    10       of significant degree of distension, as

    11       defined by Dr. Hammers under 1D.

    12           Q.    Take a step back again, not about

    13       this case specifically, just in general, what

    14       can cause distension of neck veins in the

    15       temporal vessels?

    16           A.    Anyone can prevent the proper flow of

    17       the blood, can cause the dilatation,

    18       significant dilatation in this case, of the

    19       vessel.   Compression of back flow or overflow

    20       -- I mean, here we are dealing with the

    21       vessel.   There's always one vessel pumping,

    22       the other vessel coming back.

    23                 Any elements, any condition can cause

    24       the pressure high, will cause the dilatation

    25       of the vessel.   Like in this case we have
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 45 of 82




                                                              59


     1                          Dr. Hua

     2       significant neck injury, which indicates there

     3       is compression of the neck, which certainly

     4       will be one of the conditions that can cause

     5       significant marked distention of the neck

     6       vessel -- neck vein.

     7           Q.   You said "any prevention of the

     8       proper flow of blood" can cause distension of

     9       the neck veins and temporal vessels; right?

    10           A.   Any condition prevented the proper

    11       back circulation of the neck vein, which is

    12       seeding back to your heart.    If you prevent

    13       its flow, it will cause the dilatation of the

    14       vessel inside pressure of heart.    Compression

    15       of the neck, can certainly do it.

    16           Q.   Can CPR or intubation cause a

    17       prevention of the proper flow of blood back to

    18       the heart to cause distention of the neck

    19       veins and temporal vessel?

    20           A.   Potentially, yes.    The question is:

    21       To what degree?

    22           Q.   Look at K in the same list,

    23       "subscapular hemorrhage, occipital, two inches

    24       each;" what do those refer to?

    25           A.   It's in the occipital back portion of
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 46 of 82




                                                                 60


     1                            Dr. Hua

     2       the head area.   Under the skull there is tiny

     3       hemorrhage, three of them; three of them in

     4       total, each about two inches.

     5           Q.   In your view, Number K, the

     6       subscapular hemorrhages, were they the cause

     7       of Mr. Grant's death?

     8           A.   It's the general autopsy finding.      I

     9       mean, all that means is that pressure being

    10       placed on that particular area.     That's why

    11       you have the bleeding in this particular area,

    12       that's all that means.

    13                The question is, what is the context?

    14       Why you have this?    I do not know.   Was it

    15       contributing to anything, contributed nothing,

    16       contributed significantly or a little bit to

    17       the cause of death, I do not know.     It's just

    18       simply there.

    19           Q.   L says "cerebral edema," what is

    20       that?

    21           A.   Normal brain has its own

    22       configuration.   For whatever the reason, lack

    23       of oxygen is one of them, lack of blood supply

    24       is another reason, brain can become -- the

    25       first response of the brain is to become more
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 47 of 82




                                                                61


     1                          Dr. Hua

     2       swollen; more fluid accumulation inside, more

     3       congested than usual.    That's why, look at

     4       autopsy picture indicating the brain has

     5       moderate degree of swelling and edema, which I

     6       agree with the autopsy picture by Dr. Hammers,

     7       but I understand later on the neural

     8       pathologist just thinks everything is normal.

     9           Q.   What can cause cerebral edema?

    10           A.   Lack of oxygen, lack of proper blood

    11       circulation to your brain area.      The first

    12       manifestation will be brain swelling edema.

    13       Obviously, head trauma can cause that, we are

    14       not dealing with this.   I mean brain trauma

    15       itself can cause swelling edema; obviously, we

    16       are not dealing with that.

    17           Q.   Looking at M, it says:     "Hemorrhage,

    18       left forearm muscle 5 inches, right elbow,

    19       half inch, left shoulder 4 inches, and right

    20       lateral chest soft tissues is 1 inch."

    21           A.   That's means the bruises hemorrhage

    22       in the different portions of the arm and leg

    23       area as the causal area being found, being

    24       documented as it is.

    25           Q.   Would any of those hemorrhages have
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 48 of 82




                                                             62


     1                          Dr. Hua

     2       caused Mr. Grant's death?

     3           A.   Arm and leg area, obviously not.

     4       Chest area, depends on how it occurred.     I

     5       mean, someone had to explain it, why he has so

     6       many bruises at different portions of the

     7       body.

     8                According to witnesses there is no

     9       trauma, nothing wrong.   It's more, for me,

    10       it's what Dr. Hammers sees, what Dr. Hammers

    11       documented and a further step for me is why

    12       all the other witnesses did not see any

    13       injuries at all.

    14           Q.   Dr. Hua, if someone fell from a

    15       sitting position or a standing position on to

    16       the floor, could that cause the hemorrhages of

    17       the type that are listed here under M.

    18           A.   It's unlikely based on the

    19       distribution alone.    If you fall, you would

    20       expect the fall, unless you have multiple-

    21       force trauma, you would expect a fall would

    22       cause injury on one plane, right or left,

    23       front or back, and usually on the protruding

    24       portion of the body.

    25           Q.   Could chest compressions or some
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 49 of 82




                                                              63


     1                          Dr. Hua

     2       other aspect of CPR lead to a one-inch

     3       hemorrhage on the chest?

     4           A.   It could, yes.

     5           Q.   I don't think you answered that.

     6           A.   I said it could.   The short answer is

     7       "yes."

     8           Q.   Going back to a question I asked

     9       earlier though, is it your understanding that

    10       -- let me rephrase that.

    11                The hemorrhages that are listed under

    12       M, could any of them have been fatal?

    13           A.   By itself, no.

    14           Q.   Looking at number N, "Deep lung

    15       parenchymal laceration, lower left lobe."

    16                What is that referring to?

    17           A.   It's here Dr. Hammers described the

    18       lower portion of the left lung.     There is a

    19       breakage of the tissue, about 1 inch.    I do

    20       not see -- at least I cannot find a

    21       corresponding photograph.    I don't know what

    22       that means.

    23           Q.   Is it possible that a lung could be

    24       lacerated when removing it from the body

    25       during the autopsy?
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 50 of 82




                                                                   64


     1                           Dr. Hua

     2           A.    Most likely in this case.     In the

     3       context of this case, it's the most likely

     4       scenario.   I mean, it's a postmortem exam.

     5           Q.    You mentioned "according to

     6       witnesses"; what witness are you referring to?

     7           A.    There is a one-page report, the

     8       witness indicated he did not suffer any

     9       trauma, that's my understanding.      Witness

    10       indicated he was smoking something which is

    11       not substantiated by subsequent toxicology,

    12       which has indicated he had no trauma, which is

    13       contradicted to subsequent autopsy finding.

    14           Q.    Where are you reading from?

    15           A.    I think it's one page.

    16           Q.    There's a Bates Number in the lower

    17       right corner, perhaps?

    18           A.    I think I do not have the Bates

    19       Number.   It's the only page of the medical

    20       leader investigator, but it's a supplemental

    21       case information by the OCM on May 19th.         It

    22       mentioned something, someone saw him, he was

    23       smoking something in the jail cell that

    24       smelled like a marijuana.     Also, nobody

    25       indicated he was in the middle of a fight with
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 51 of 82




                                                                65


     1                              Dr. Hua

     2       anyone.

     3           Q.    Just looking at the document that we

     4       have marked as --

     5           A.    Okay, I can pull that page.

     6           Q.    -- Exhibit B.    I just want to make

     7       sure we're referring to the same page.

     8           A.    All right.

     9           Q.    What's Bates stamped US_03606.       I

    10       just want to make sure that you have that

    11       page.

    12           A.    At 3608, mentions some witness saw

    13       him smoking something in the jail cell that

    14       smelled like marijuana.

    15           Q.    03608?

    16           A.    36608, US_03608.

    17           Q.    Other than the information on that

    18       page, did you review any witness statements or

    19       interview notes?

    20           A.    I was not provided other information.

    21       What I received, what I reviewed will be

    22       listed on the first page of my report, second

    23       paragraph.    I did find a mistake of my report,

    24       second paragraph:      Total autopsy photo I

    25       reviewed is 332 not 338.     I just added up
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 52 of 82




                                                              84


     1                          Dr. Hua

     2           A.   Always look at other information.

     3       Neck injury alone makes it impossible.

     4       Significant neck hemorrhages make it unlikely,

     5       not probable.   If there are other findings,

     6       lack of other competing causes of death or

     7       further strengths is building up the case.

     8           Q.   Do you know whether CPR was done

     9       properly or improperly in this case?

    10           A.   I would not be in a position to

    11       judge.   I was not there.

    12           Q.   Could improperly performed CPR cause

    13       the type of neck hemorrhages we see in this

    14       case?

    15           A.   Not to that degree.    Not in the

    16       context of this case.    It's always look in the

    17       context of the totality of this case -- what

    18       you have, what you do not have.     People can

    19       intentionally mislead.   To look at this alone,

    20       that's not the way I deal with things.       That's

    21       not the way most forensic pathologists are

    22       supposed to deal with things.

    23           Q.   If CPR were improperly performed here

    24       by amateurs, could it have caused the

    25       hemorrhages in the neck as described?
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 53 of 82




                                                              85


     1                           Dr. Hua

     2           A.    It can cause hemorrhage to a certain

     3       degree, but not to the significant degree as

     4       in this case, especially in the context of

     5       this case, significant petechial hemorrhage

     6       would be unlikely to have a proper explanation

     7       of CPR and CPR alone.    And another layer

     8       question, why he needed CPR to start with?

     9                 There are some people sitting here, I

    10       do not see CPR, unless you have a catastrophic

    11       situation going on do you need CPR is there

    12       any intoxication?   Not in this case.   Is there

    13       any fatal, immediate fatal natural diseases?

    14       Not according to Dr. Hammers' report.

    15                 You have to have a reason to need CPR

    16       to start with.   There you have a secondary

    17       complication side effect of CPR-related

    18       injury.   Why he needs CPR?

    19           Q.    You mentioned you need to look at the

    20       context to determine a cause of death; what do

    21       you mean by "context"?

    22           A.    Seeing laceration, witness statement,

    23       gross autopsy, microscopic examination,

    24       toxicology, x-ray examinations, see whether

    25       there is a fit or unfit.   At the end of the
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 54 of 82




                                                             86


     1                           Dr. Hua

     2       day, my job is simple, just whatever is on the

     3       table, did he die of this or die with this?

     4           Q.    Look at paragraph 8 of your report.

     5       Looking at the last sentence, you refer to

     6       "neck compression marks, manifested as

     7       soft-tissue hemorrhages were on the surfaces

     8       of the bilateral hyoid bone."

     9                 Did you draw that conclusion from

    10       something in Dr. Hammers' report or from the

    11       photograph?

    12           A.    I think from Dr. Hammers' report,

    13       that's my recollection.    I mean, can be due to

    14       the provided autopsy pictures as well.       I am

    15       pretty sure if he incurred what I would

    16       expect, to take a picture of the hyoid bone as

    17       well.

    18           Q.    Looking at Page 5 of the autopsy

    19       report, about three-quarters the way down it

    20       says:    "There is discrete 1/8 inch hemorrhage

    21       over in the posterior oropharynx adjacent to

    22       the cornua of the hyoid bone bilaterally.      The

    23       hyoid bone is reviewed without anthropology at

    24       autopsy and is without trauma"?

    25           A.    I do not see which paragraph.
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 55 of 82




                                                               129


     1                           Dr. Hua

     2           Q.    You concluded that Mr. Grant died of

     3       neck compression; correct?

     4           A.    In the absence of acute intoxication,

     5       which in my view was not fully ruled on yet.

     6       In the absence of fatal natural diseases, in

     7       my view, was not fully ruled on yet.

     8                 I am going give to you one example,

     9       people can die of myocarditis.      Rule on to

    10       myocarditis, at least you send me five

    11       sections of the heart.   Here we have one.       We

    12       are not in the position -- we are dealing what

    13       you have.

    14                 I need to rule on; that's why my

    15       conclusion, it's a conditional conclusion.        In

    16       the absence of that, fatal intoxication or

    17       fatal natural diseases, he died of neck

    18       compression.

    19           Q.    I am going to come back to that in a

    20       moment.   I do want to be clear with what my

    21       question is.

    22                 Based on the hemorrhages and the

    23       other injuries evident in Mr. Grant's body, do

    24       you have an opinion or not about whether

    25       Mr. Grant would have died immediately after
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 56 of 82




                                                                 130


     1                                  Dr. Hua

     2       that neck compression or whether a lucid

     3       interval was possible?

     4              A.     I do not have enough evidence for me

     5       to conclude either way.          If the evidence

     6       exists, I want to review in its proper context

     7       instead of a digested opinion in one way or

     8       another.

     9              Q.     Going back to something that you

    10       said, looking at your Paragraph 13, did I

    11       understand you correctly that the autopsy did

    12       not rule out fatal intoxication?

    13              A.    If the attempt was done in 2015

    14       unsuccessfully, attempt occurred again nine

    15       months after your report was completed, why

    16       now?        Why not now?    That's exactly my

    17       paragraph number 12 is about.         If it still

    18       exists, do the testing.

    19              Q.     Based on the records available to

    20       you, can you rule out fatal intoxication?

    21              A.    Based on the records available to me,

    22       three toxicology reports, not detect anything.

    23       There's no evidence of intoxication as of now,

    24       unless you want to make an argument that

    25       absence of evidence is evidence.
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 57 of 82




                                                            131


     1                            Dr. Hua

     2           Q.   My question is:   What additional

     3       testing would need to be performed to rule out

     4       fatal intoxication, in your view?

     5           A.   I will ask a reliable toxicologist,

     6       first.   I mean, I agree with Paragraph 6 of

     7       Dr. Gill's report.    I agree that no drugs were

     8       detected.   It means not detected, it just

     9       simply means that; "not detected" means not

    10       detected.

    11                If you try to say no drug detected,

    12       there must be a drug intoxication, it's just

    13       not the way I use my logic on.

    14           Q.   Other than the role of a reliable

    15       toxicologist, is there any other additional

    16       testing that you would expect to be able to

    17       rule out fatal intoxication?

    18           A.   Then ask two reliable toxicologists

    19       or three by that argument, because I am not a

    20       toxicologist.   I am not qualified to make a

    21       reasonable, reliable suggestion here.    If they

    22       did not see anything, it means no detectable

    23       intoxication.

    24           Q.   In the case of Mr. Grant, did you

    25       rule out a fatal natural disease?
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 58 of 82




                                                                132


     1                              Dr. Hua

     2           A.    The autopsy report, appears to me,

     3       does not find any significant fatal,

     4       stand-alone natural diseases, but in my view,

     5       it's my case, I will submit more sections of

     6       the heart to rule out the one common disease,

     7       myocarditis.    I will submit genetic testing.

     8                 Here, specifically, Dr. Hammers

     9       mentioned specimen was retained but not

    10       tested.   I think the exact wording was

    11       "molecular genetics," at the bottom of page 8

    12       and first line page 9, the top of the page 9,

    13       there is one line here:      "Heart, liver and

    14       spleen specimens are held for molecular

    15       genetic studies if needed in the future."

    16                 Obviously, the specimen is there, it

    17       should be tested.      Someone is dead, it's not a

    18       lighthearted matter.      It needs to be tested,

    19       it's as simple as that.      If it was my case, I

    20       would.

    21                 MS. SIMON:    I think I am wrapping up.

    22       If you can give me five minutes to look at my

    23       notes.

    24                 (Whereupon, a recess was taken.)

    25                 MS. SIMON:    Back on the record.
                   FREE STATE REPORTING, INC.
                 Court Reporting Transcription
                      D.C. Area 301-261-1902
                   Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 59 of 82




                                                                137


     1

     2                           I N D E X

     3       WITNESS           EXAMINATION BY          Page #

     4       Dr. Hua          Ms. Simon                    4

     5

     6                       E X H I B I T S

     7       Government
             Exhibit No.    Description             For Ident.
     8
                A       Expert disclosure                       5
     9
                B       Autopsy records and notes              12
    10

    11

    12
             PRODUCTION REQUESTS
    13
             Page #                   Description
    14
              67                      Doctor's notes
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 60 of 82




                      Exhibit E
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 61 of 82



               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK

               -------------------------------------------------x

               NICOLE MORRISON, as Administrator for the
               Estate of Roberto Grant, and NICOLE MORRISON,
               as Mother and Legal Guardian for the Property
               of AG and SG, Decedent's Minor Children,

                                      Plaintiffs,

                          -against-            17 Civ. 6779 (WHP)

               UNITED STATES OF AMERICA, FEDERAL BUREAU OF
               PRISONS, CORRECTION OFFICER KERN, EXECUTIVE
               ASSISTANT LEE PLOURDE, and JOHN AND JANE DOE(S)
               AGENTS, SERVANTS AND EMPLOYEES OF THE DEFENDANTS,

                                      Defendants.

               -------------------------------------------------x




                            REMOTE VIDEOCONFERENCE DEPOSITION OF

               ROY TIMOTHY GRAVETTE, a non-party witness herein,

               located in Lafayette, Louisiana 70503, taken by

               the Defendants, pursuant to Rule 26, held on

               Wednesday, February 24, 2021, at 10:30 o'clock

               a.m., before Deborah Moschitto, a Shorthand

               Reporter and Notary Public of the State of New

               York.
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 62 of 82




                                                                  2


         1

         2     A P P E A R A N C E S:

         3

         4           LAW OFFICE OF ANDREW   C. LAUFER, PLLC
                            Attorneys for   Plaintiffs
         5                  264 West 40th   Street - Suite 604
                            New York, New   York 10018
         6
                     BY:    ANDREW C. LAUFER, ESQ.
         7                  212-422-1020
                            alaufer@lauferlawgroup.com
         8

         9
                     UNITED STATES ATTORNEY'S OFFICE
        10           SOUTHERN DISTRICT OF NEW YORK
                            Attorneys for Defendant
        11                  UNITED STATES OF AMERICA
                            86 Chambers Street - 3rd Floor
        12                  New York, New York 10007

        13           BY:    LUCAS ISSACHAROFF, ESQ.

        14

        15                          * * *

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 63 of 82




                                                                  3


         1

         2                   S T I P U L A T I O N S

         3

         4                   IT IS HEREBY STIPULATED AND

         5       AGREED by and between the attorneys for the

         6       respective parties hereto, that the filing,

         7       sealing and certification of the within

         8       deposition be waived; that such deposition

         9       may be signed and sworn to before any officer

        10       authorized to administer an oath; that all

        11       objections, except as to the form, are

        12       reserved to the time of the trial.

        13

        14                           * * *

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 64 of 82




                                                                  59


         1                          R. Gravette

         2       or let me put it this way:   If you knew that

         3       Mr. Grant had died solely due to a K2

         4       overdose or an adverse reaction to K2, would

         5       you believe that his death was attributable

         6       to the negligence or wrongdoing of BOP

         7       officers or guards?

         8                   MR. LAUFER:   Objection.   You can

         9       answer.

        10            A.     If that were the case, I would

        11       have to reconsider my opinions.   However, I

        12       do not see that as the case, because he did

        13       have injuries consistent with horseplay and

        14       being choked.   That is what was said by

        15       Dr. Hal and from what I read in the Medical

        16       Examiner's report and the other things that I

        17       put in all together.

        18            Q.     Okay, but I believe that you

        19       state in your report -- hold on a moment.

        20                   In your report you state that you

        21       do not profess or claim to be a medical

        22       expert or a trained medical professional; is

        23       that correct?

        24            A.     Yes.

        25            Q.     And you also state that you can
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 65 of 82




                                                                   60


         1                           R. Gravette

         2       only speculate as to what happened to

         3       Mr. Grant on May 18, 2015; is that correct?

         4            A.     What page are you reading that

         5       from?   Sorry.

         6            Q.     That's on page 7 of your report,

         7       the first sentence of the second paragraph.

         8            A.     Yes, that's what it says.

         9            Q.     If you had credible evidence that

        10       Mr. Grant was, in fact, conversing with other

        11       inmates in his unit when he suddenly

        12       collapsed and lost consciousness, would that

        13       change any of your views or opinions in this

        14       matter?

        15                   MR. LAUFER:    Objection.   You can

        16       answer.

        17            A.     I would have to read those

        18       interviews and see in what context those

        19       interviews were taken and by whom, whose

        20       interviews were taken before I would be able

        21       to opine on that.

        22            Q.     Before you would be able to opine

        23       on whether they were credible; is that

        24       correct?

        25            A.     Correct.
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 66 of 82




                                                                       61


         1                          R. Gravette

         2            Q.       But if they were credible and if

         3       you had some reason to know or believe that

         4       Mr. Grant was talking and conversing

         5       immediately prior to his loss of

         6       consciousness, would that change your views

         7       in this case?

         8                     MR. LAUFER:    Objection.     You can

         9       answer.

        10            A.       If Mr. Grant was conversing and

        11       suddenly collapsed and we had credible

        12       evidence to support that, then I would have

        13       to re-look at it and see.       But I can't tell

        14       you what I would do on "if" information.

        15                     MR. ISSACHAROFF:    Okay.     I have

        16       no further questions at this time.

        17                     MR. LAUFER:    I just have a couple

        18       of follow-up, Tim.

        19       EXAMINATION BY

        20       MR. LAUFER:

        21            Q.       So I'd like to draw you to page 6

        22       of your report, towards the top.         Let me know

        23       when you get there.

        24            A.       I'm here.     I'm there.

        25            Q.       So this addresses some of the
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 67 of 82




                                                                  68


         1

         2                           I N D E X

         3     WITNESS              EXAMINED BY            PAGE

         4     ROY TIMOTHY
               GRAVETTE             Mr. Issacharoff        5-61
         5
                                    Mr. Laufer            61-65
         6
                                    Mr. Issacharoff       65-67
         7

         8
                                      * * *
         9

        10
                                 E X H I B I T S
        11
               GOVERNMENT           DESCRIPTION            PAGE
        12
               Exhibit 1      Report of Tim Gravette,
        13                    produced 12/1/20               8

        14
               (Government Exhibit 1 attached to transcript.)
        15

        16
                                      * * *
        17

        18
                             INFORMATION TO BE SUPPLIED
        19
               DESCRIPTION                                 PAGE
        20
               Copy of the witness' notes                    29
        21

        22
                                      * * *
        23

        24

        25
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 68 of 82




                      Exhibit F
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 69 of 82



   MRN: 7567 83 52                          GRANT, ROBERTO                    NY-Presbyterian Low
   Visit: 000415242 632                           Gender: Male                Manhattan
   Age: 35y {28-Mar-1980)                                                     Location; A3



  ,,--. ED Disposition Note [Date of Service: 19-May-2015 01:09, Authored: 19-May-2015
  01 :09]- for Visit: 000415242 632, Complete, Revised, Signed in Full, General

  ED Vital Signs:
  ED Vital Signs:
  1) ED Vital Signs/Assessment FS:
        Date/Time          Heart Rate             SpO2 (Pulse        Respiratory        NIBP Systolic   NIBP Diastolic
                                                   Ox)SpO2           Rate, Patient
                                                 (Pulse Ox)(%)          (bpm)
                                                                     Respiratory
                                                                     Rate, Patient
                                                                        (bpm)
    19-May-2015 00:34                      0                    0                0                  0                0
                                 Position
                                      Supine
  Evaluation:
     • Evaluation                                 pronounced 0033hrs
                                                  ME case M-15-3072, ME Dr Lazzara
                                                  Organ donation 2015-022-191, not suitable for
                                                  donation as per representative Kelly

  E-0-E>iagnosis-:-.- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
         Problem               Code          Entered Date         Type        Entered By
   Cardiac arrest        427.5            19-May-2015 01:08 ED Diagnosis  Mark-Kobashi,
                                                                          Junnie
  Patient Instructions:
  Prescriptions:
  " Outpatient Medication Status not yet specified
  Outpatient Medications:
  * Outpatient Medication Status not yet spec;tied
 Medication Reconciliation:
 * I have made a good faith effort to review this patient's home medications. In addition, I have
 reviewed all medications given during this visit and all new prescriptions.
  I-STOP -> Prescription Monitoring Pr(!gram Attestation {PMP):
  3. I am not entering a prescription for any schedule 11, Ill or 1V drugs to this patient.
 Procedures:
 Procedures were not performed Please Note: This information will be given to the patient.

 NYP I-STOP:
 This patient is at NewYork-Presbyterian Hospital. Practitioners who have or will prescribe, order
 or administer Schedule II, Ill, or IV controlled substances for this patient for use during this ED
 visit or, if admitted on the premises as a result of this visit, are not required to consult the NYS
 Prescription Monitoring Program (PMP) Registry.
 Disposition:
 Stable.

 Disposition: Expired.
 Level of Care:

   Requested by: Laracuente, Raymond (Secretary 11), 04-Jun-2015 12:44                        Page 1 of 11
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 70 of 82



   MRN: 7567 83 52                       GRANT, ROBERTO                  NY-Presbyterian Low
   Visit; 000415242 632                       Gender: Male               Manhattan
   Age: 35y (28-Mar-1980)                                                Location: A3



  Level of Care Global.
  Electronic Signatures;
  Mark-Kobashi,_Junnie (MD) (Signed 19-May-2015 02:10)
         Authored: ED Vital Signs, Evaluation, Diagnosis, Patient Instructions, I-STOP->
         Prescription Monitoring Program Attestation (PMP), Procedures, , Disposition, Level of
         Care


  Last Updated: 19-May-2015 02:10 by Mark-Kobashi, Junnie (MD)




  ,-', 1) ED Vital Signs/Assessment FS [Authored: 19-May-2015 01 :00]· for Visit: 000415242
  632, William, Jasmine (Patient Care Tech): Fazzino, Salvatorre (Nurse), Complete. Revised,
  Signed in Full, General


  NURSING COMMENTS

  Comments : ME notified number M15 3072, organ donation also notified

  PERSONAL BELONGINGS

  Personal belongings : Rings no money , no cell phone , no credit card pt came from jail but he
  have one white ring on him , trouser one pair of sock
  Given to : Patient
  Name : pt only have for valuables one white ring. for property 1- trouser nothing else




  , ..:.; ED Attending Note [Date of Service: 19-May-2015 00:59, Authored: 19-May-2015 00:59)-
  for Visit: 000415242 632, Complete, Revised, Signed in Full, General

  Physician Information:
  Pre-Assessment Chief Complaint:
     • Chief Complaint/Subjective: Cardiac Arrest in Jail. As per EMS, pt was smoking K-2 in jail. Was in
          Cardiac Arrest X 15 min prior to EMS arrival.+ intubated, and CPR in progress upon arrival to ED.
  Triage Comments:
      • Triage Comments: As per EMS , pt was smoking K-2 prior to cardiac Arrest. Medics worked on pt. in jail
            X 35 MIN.+ intubation,+ IV line insitu. Meds by EMS--Vasopressin 40U, Epi X5, Narcan 2MG. Pt
            went into V-Fib and was defibrillated at scene 360J. Upon arrival to ED, No pulse felt. CPR continues.
           Was in PEA, then Flat Line in ED. Bedside sonogram shows No Cardiac Movement. Pronounced
            Dead by Dr. Kobashi at 00:33.

 Time Medical Screening Exam Initiated:
 Time: 00:25 Date: 19-May-2015. Performed by Mark-Kobashi, Junnie.
 Time Seen by Me (Military Time): 00:25 Date: 19-May-2015.
   Requested by: Laracuente, Raymond (Secretary     11), 04-Jun-2015 12:44               Page 2 of 11
                         Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 71 of 82




                              MRN: 7567 83 52                      GRANT, ROBERTO                   NY-Presbyterian Low
                              Visit: 000415242 632                        Gender: Male              Manhattan
                              Age: 35y (28-Mar-1980)                                                Location: A3




                            I have read and reviewed the RN triage assessment.. vital signs, pain assessment, allergies, POC
                            test data, and outpatient medications. History From: EMS.

                             Primary Language English .

                             Interpreter Needed: No Interpreter's Name.
                            History of Present Illness:
                            CC/HPI:
                            TFiis patient is a 35 year old Male.

                       • Chief Complaint: EMS notification for cardiac arrest
                       • History of Present Illness: 35 y male, here EMS notification for cardiac arrest. PATIENT MET ON
                            ARRIVAL
                            unknown PMH.
                            Was in his jail, with other cohort prisoners, and pt was witnessed to be smoking some unknown
                            substance (possibly K2/ synthetic marijuana: as per bystander). Pt was found unresponsive,
                            atraumatic, downtime ~15 min, CPR initiated and pt shocked X 4 within the facility by staff, pre EMS
                            arrival.
                            Then EMS found pt still in full arrest, intubated on scene, vasopressin, epi x4, narcan, shocked x 1 for v
                            fib, then PEA, then flatline, total downtime ~35 min with EMS.
~ - - - - - - - -_ _ _ _ _ Therefore, total out of hospital downtime ~50 minutes).
                                     ACR-#8-So/('.)§3-Stl-~~~~~~~~~~------------------------------~------~~:---~----:----c:--~~~~~~
                                      Arrived ER 0025 in PEA then flatline, CPR continued: fixed dilated pupils, no pulse, no rhythm,
                                     bedside sono no cardiac activity, pronounced at 0033am by me.
                            Associated Symptoms:
                               • Chills: UTO
                               • Fever: UTO
                               • Nausea: UTO
                               • Vomiting: UTO
                               • Diarrhea: UTO
                               • Abdominal Pain: UTO
                               • Chest Pain: UTO
                               • Shortness of Breath: UTO
                               • Headache: UTO
                               • Diaphoresis: UTO
                               • Dizziness: UTO
                               , Loss of Consciousness: UTO
                            Review of Systems:
                               • General: UTO
                               • Skin/Breast: UTO
                               • Ophthalmology: UTO
                               • ENMT: UTO
                               • Respiratory: UTO
                               • Cardiovascular: UTO
                               • GI: UTO
                               • GU/GYN: UTO
                               • Musculoskeletal: UTO
                             Requested by: Laracuente, Raymond (Secretary II), 04-Jun-2015 12:44                    Page 3 of 11
                   Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 72 of 82




                       MRN: 7567 83 52                       GRANT, ROBERTO                NY-Presbyterian Low
                       Visit: 000415242 632                      Gender: Male              Manhattan
                       Age: 35y (28-Mar-1980)                                              Location: A3



                          •   Neuro: UTO
                          •   Psych: UTO
                          •   Hematology/Lymphatics: UTO
                          •   Endocrine: UTO
                          •   Allergy: UTO
                          •   Unable to obtain due to: UTO
                      Past Medical History:
                         • Past Medical History Comments:: UNKNOWN
                      Family History:
                         • Family History Comments:: UTO

                      Allergies:
                                         Allergen/Product                                         Description
                          • Allergy Status Unknown                            Patient unresponsive, no family present

                      Home Meds I Current Meds Review:
                      " Outpatient Medication Status not yet specified
                            Vital Signs - Nursing:
                             Nursing Vitals/POC Tests:
---+------------'1-)-E0-Vit-al-Signs/Assessme-nt-f=-S~·- - - - - - - - - - - - - - - - - - - - - - - - - - - - ~
                               19-May-2015 00:34
                                Heart Rate: 0
                                Sp02 (Pulse Ox) Sp02 jPulse Ox) (%): 0
                                Respiratory Rate, Patient {bpm) Respiratory Rate, Patient (bpm): 0
                                NIBP Systolic: 0
                                NIBP Diastolic: 0
                                Position: Supine
                      Physical Exam:
                         • General: in full arrest
                         • Eyes: fixed dilated pupils
                         • ENT: intubated pre arrival , ETT in place
                         • CV: no heart sound, no pulse
                         • Lungs: bilateral breath sounds via ETT and BVM
                         • GI: no bowel sounds
                         • MSKL - Head/Neck: Atraumatic no signs of head trauma
                         • Neuro: full arrest, GCS3
                         • Psych: unable to assess
                      Reportable Conditions:
                         • Reportable Condition: No
                      ~ttending Assessment and Plan:
                      The patient is a 35 year old Male.

                          • Problem 1: cardiac arrest
                          • Assessment and Plan: cardiac arrest while in MCC {manhattan correctional center) Federal Jail.
                               No trauma.
                               50 minutes out of hospital downtime, arrive ER at 0025 in PEA/flatline,

                       Requested by: Laracuente, Raymond (Secretary 11), 04-Jun-2015 12:44                 Page 4 of 11
                         Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 73 of 82



                              MRN: 7567 83 52                       GRANT, ROBERTO                  NY-Presbyterian Low
                              Visit: 000415242 632                       Gender: Male               Manhattan
                              Age: 35y (28-Mar-1980)                                                Location: A3



                                      DOA.
                                      Confirmed no signs of life, pronounced at 0033
                                 • Problem 2: ME case
                                 • Assessment and Plan: case d/w ME Dr Lazzara, case M-15-3072
                                      Hospital Reporting Form paperwork filled in chart
                             ED Diagnosis:
                                   Problem                   Code              Entered Date               Type               Entered By
                              Cardiac arrest         427.5                  19-May-2015 01 :08    ED Diagnosis           Mark-Kobashi,
                                                                                                                         Junnie
                             Level of Care:
                             Level of Care Global.
                             Complete:
                                • Note completed by Attending: Yes

                                 •
                                Electronic Signatures:
                               Mark-Kobashi, Junnie (MD) (Signed 19-May-2015 01:10)
                                       Authored: Physician Information, Time Medical Screening Exam Initiated, History of
                                        Present Illness, Review of Systems, Past Medical History, Allergies, Home Meds I
-------------~·earrent~Meds~Review~Vitial-SifJHS---Nursing,/2twsicaLExam,hp_o~rt=ab~l'-".'e~C=o=n~d=it.._.io__._n-'--s._._,- - - - - - - - - - ~
                                       Attending Assessment and Plan, ED Diagnosis, Level of Care, Complete, .


                             Last Updated: 19-May-2015 01:10 by Mark-Kobashi, Junnie (MD)




                             ED Trauma Flowsheet [Authored: 19-May-2015 00:59]- for Visit: 000415242 632,
                             Mark-Kobashi, Junnie (MD), Complete, Entered, Signed in Full, General


                             Chief Complaint/Emergency Severity Index

                             Chief ComplainVSubjective : Cardiac Arrest in Jail. As per EMS, pt was smoking K-2 in jail. Was
                             in Cardiac Arrest X 15 min prior to EMS arrival.+ intubated, and CPR in progress upon arrival to
                             ED.




                            -,-"' Death Note (Providers) [Date of Service: 19-May-2015 00:57, Authored: 19-May-2015
                            00:57]- for Visit: 000415242 632, Complete, Revised, Signed in Full, General

                            Death Note (Providers):
                            Notification:
                                • Date of Death:                          19-May-2015

                              Requested by: Laracuente, Raymond (Secretary II), 04-Jun-2015 12:44                   Page 5 of 11
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 74 of 82




   MRN: 7567 83 52                    GRANT, ROBERTO                  NY-Presbyterian Low
   Visit: 000415242 632                     Gender: Male              Manhattan
   Age: 35y (28-Mar-1980)                                             Location: A3



     • Time of Death (Military Time):       00:33
     • Service:                             Emergency Medicine
     • Name of Attending Physician:         J Mark-Kobashi MD
     • Was Attending Physician              Yes
          notified?
     • Was family member or significant     No
          other notified of death?
     • Reason/Plan for Notification:        under Federal police custody. Police officers are
                                            here at ER
  Medical Examiner/Autopsy:
     • Indications to contact the Medical   Death outside hospital setting
          Examiner; if present, please
          select and contact the Medical
          Examiner of NYC at
          (212)447-2030:
     • Was case referred to the medical     Yes
          examiner?
     • Name of Medical Examiner:            Dr Lazzara
     • Medical Examiner Case# :             M-15-3072
     • Did Medical Examiner accept          Yes
          case?
  Organ Donation:
     • Was the Organ Donor Network          Yes
         notified?
     •Case#                                 2015-022-191 (not suitable for donation)

  Additional Information:
     • Was death the result of a            No
          hospital-acquired infection?
     • Pregnant in last 6 months?           No
     • Did patient have surgery during      No
          this admission?
  Cause of Death:
     • Immediate Cause of Death:            Cardiac arrest
     • Death due to consequence of:         unknown
     • Other significant condition(s)       unknown
          contributing to the cause of
          death:
  Electronic Signatures:
  Mark-Kobashi, Junnie (MD) (Signed 19-May-2015 02:D9)
         Authored: Death Note (Providers), Medical Examiner/Autopsy, Organ Donation,
         Additional Information, Cause of Death


  Last Updated: 19-May-2015 02:09 by Mark-Kob8shi, Junnie (MD)




   Requested by Laracuente, Raymond (Secretary II), 04-Jun-201512:44                   Page 6 of 11
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 75 of 82



    MRN: 7567 83 52                      GRANT, ROBERTO                  NY-Presbyterian Low
    Visit: 000415242 632                       Gender: Male              Manhattan
    Age: 35y (28-Mar-1980)                                               Location: A3




  ED Adult Pre-Assessment Note [Date of Service: 19-May-2015 00:25, Authored:
  19-May-2015 00:34]- for Visit: 000415242 632, Incomplete, Entered, Signed in Full, General


  Triage Information:
      • Triage Information                     Nurse Privitera, Jacqueline saw GRANT, ROBERTO
                                               at 05/19/15 00:29. The patient has a chief complaint
                                               of CARDIC ARREST and was triaged to a level
                                               LEV1. Patient was brought TA.
  Travel Assessment:
     • Have you traveled outside the US        No
           in the last 21 days?
      • Have you had close contact with        No
           someone who had a
           contagious disease?
   Quick Triage:
   Arrival Info:
       Mode of Arrival: Stretcher
 -~~Me.ans~of Arrival: NYP Ambulance
       Accompanied by: Other POLICE
       Preferred Language: English
  Chief Complaint/Subjective:
     • Chief Complaint/Subjective              Cardiac Arrest in Jail. As per EMS, pt was smoking
                                               K-2 in jail. Was in Cardiac Arrest X 15 min prior to
                                               EMS arrival. + intubated, and CPR in progress upon
                                               arrival to ED.
  Vital   Signs:
      •   Heart Rate: 0
      •   Respiratory Rate, Patient (bpm): 0
      •   SpO2 (Pulse Ox): o
      •   NIBP Systolic: 0
      •   NIBP Diastolic: 0
      •   Position: Supine
  Mental Status:
     • Mental Status: Unresponsive
  Pain Assessment:
  Pain Assessment:
      • Pain Scale                             0
  Isolation Precautions:
      • Isolation: No
  Allergies:
                     Allergen/Product                                          Description
      • Allergy Status Unknown                             Patient unresponsiv~, no family present

   Requested by: Laracuente, Raymond (Secretary II), 04-Jun-2015 12:44                   Page 7 of 11
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 76 of 82




   MRN: 7567 83 52                       GRANT, ROBERTO                  NY-Presbyterian Low
   Visit: 000415242 632                       Gender: Male               Manhattan
   Age: 35y (28-Mar-1980)                                                Location: A3



      • I have updated or confirmed the        Yes
            items in the allergy manager
  Past Medical & Social History:
     • Past Medical History Comments:: UNKNOWN
  Mandatory Screenings:
  Tetanus/Immunization:
      • Tetanus: Unsure
  Falls Risk Assessment:
      • Falls Risk: No
  Suicide Risk:
      • In the last month, have you had thoughts of suicide?: No
     • In the last month, did you have thoughts that you would be better off dead?: No
     • Suicide Risk: No
  Multi-Drug Resistant Organisms:
     • Any history of drug resistant organisms?: No
  Abuse/Neglect/Violence:
     • Any evidence of abuse/neglect/violence?: No
  Reportable Condition:
     • Reportable Condition: No
  Triage Comments:
  Triage Comments:
      • Triage Comments: As per EMS , pt was smoking K-2 prior to cardiac Arrest. Medics worked on pt. in jail
            X 35 MIN.+ intubation,+ IV line insitu. Meds by EMS--Vasapressin 40U, Epi X5, Narcan 2MG. Pt
            went into V-Fib and was defibrillated at scene 360J. Upon arrival to ED, No pulse felt. CPR continues.
            Was in PEA, then Flat Line in ED. Bedside sonogram shows No Cardiac Movement. Pronounced
            Dead by Dr. Kobashi at 00:33.

  Emergency Severity Index:
    • ESI Level
  Electronic Signatures:
  Privitera, Jacqueline (Registered _Nurse) (Signed 19-May-2015 00:54)
          Authored: Triage Information, Travel Assessment, Quick Triage, Past Medical & Social
          History, Mandatory Screenings, Triage Comments, Emergency Severity Index


  Last Updated: 19-May-2015 00:54 by Privitera, Jacqueline (Registered Nurse)




  ri ED Trauma Flowsheet     [Authored: 19-May-2015 00:34]- for Visit: 000415242 632,
  Fazzino, Salvatorre (Nurse); Privitera, Jacqueline (Registered Nurse), Complete, Revised,
  Signed in Full. General


   Requested by: Laracuente, Raymond (Secretary 11), 04-Jun-2015 12:44                   Page 8 of 11
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 77 of 82



   MRN: 7567 83 52                       GRANT, ROBERTO                  NY-Presbyterian Low
   Visit: 000415242 632                       Gender: Male               Manhattan
   Age: 35y (28-Mar-1980)                                                Location: A3



  Chief Complaint/Emergency Severity Index

  Chief Complaint/Subjective : Cardiac Arrest in Jail. As per EMS, pt was smoking K-2 in jail. Was
  in Cardiac Arrest X 15 min prior to EMS arrival.+ intubated, and CPR in progress upon arrival to
  ED.

  Pre-Hospital

  Transportation Means of Arrival Means of Arrival : NYP Ambulance
  Transportation Mode of Arrival Mode of Arrival : Stretcher

  Vital Signs

  Vital Signs Temperature (C) degrees C: 36 degrees C
  Vital Signs Temp Source: Temporal
  Vital Signs Heart Rate : 0
  Vital Signs Respiratory Rate, Patient (bpm) Respiratory Rate, Patient (bpm) : 0
  Vital Signs SpO2 (Pulse Ox) SpO2 (Pulse Ox)(%): 0
  Vital Signs NIBP Systolic : 0
  Vital Signs NIBP Diastolic: 0
  Vital Signs Position: Supine

 -sm::ondarySarvey---- ---- -- -- ---- ----- --- --- --

  Motor/Sensory Mental Status Mental Status: Unresponsive

  Pain

  Pain Assessment Pa[n Scale : 0




  3) Respiratory Flowsheet [Authored: 19-May-2015 00:34]- for Visit: 000415242 632,
  Privitera, Jacqueline (Registered Nurse), Complete. Entered, Signed in Full, General


  PULSE OX

 Respiratory Rate, Patient (bpm) Respiratory Rate, Patient (bpm) : 0
 SpO2 (Pulse Ox) Sp02 (Pulse Ox) (%) : 0




 ;t-''. 1} ED Vital Signs/Assessment FS [Authored: 19-May-2015 00:34J· for Visit: 000415242
 632, Fazzino, Salvatorre (Nurse); Privitera, Jacqueline (Registered Nurse). Complete, Aevised,
 Signed in Full, General


 VITAL SIGNS
  Requested by: Laracuente, Raymond (Secretary fl), 04-Jun-2015 12:44                    Page 9 of 11
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 78 of 82




   MRN: 7567 83 52                         GRANT, ROBERTO               NY-Presbyterian Low
   Visit: 000415242 632                          Gender: Male           Manhattan
   Age: 35y (28-Mar-1980)                                               Location: A3




  Temperature Temperature (C) degrees C: 36 degrees C
  Temperature Temp Source: Temporal
  Heart Rate : D
  SpO2 SpO2 {Pulse Ox) SpO2 (Pulse Ox) (%) : 0
  SpO2 Respiratory Rate, Patient (bpm) Respiratory Rate, Patient (bpm} : D
  Blood Pressure NIBP Systolic: O
  Blood Pressure NIBP Diastolic : O
  Blood Pressure Position : Supine

  PAIN ASSESSMENT

  Pain Assessment Pain Scale : 0

  NURSING COMMENTS

  Comments : pt received in cardiac standstill, Intubated CPR in progress, pt however remained in
  cardiac stanstill, pupils dilated and fixed MD at bedside, pt pronounced

  FALL ASSESSMENT

  Fall Assessment Falls Risk : No




  ;r···, Cardiac Arrest Flowsheet -Adults [Authored: 19-May-2015 00:33}- for Visit: 000415242
  632, Fazzino, Salvatorre (Nurse); [Signed by: Privitera, Jacqueline (Registered
  Nurse)19-May-2015 05:24], Complete, Not Revised, Signed in Fu//, General


  CARDIAC ARREST INFO

  Cardiac Arrest Info Location : prior to arrival in jail
  Cardiac Arrest Info Arrest Observed : Unwitnessed
  Cardiac Arrest Info Monitored : No

  PATIENT STATUS

  Mental Status : Unconscious

  VITAL SIGNS

  Heart Rate Rate : D
  Rhythm : asystole
  Resp Rate, patient : D

  INTERVENTIONS

  CPR : In progress
  Ventilation : ETT by EMS
  FiO2 : 100%

   Requested by: Laracuente, Raymond (Secretary II), 04-Jun-2015 12:44                  Page 10 of 11
     Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 79 of 82



        MRN: 7567 83 52                     GRANT, ROBERTO                NY-Presbyterian Low
        Visit: 000415242 632                     Gender: Male             Manhattan
        Age: 35y (28.Mar-1980)                                            Location: A3



       PATIENT OUTCOME

       Patient Outcome : Expired
       Time of Expiration : 00:33




       ED Trauma Flowsheet [Authored: 19-May-2015 00:33]- for Visit: 000415242 632, Fazzino,
       Salvatorre (Nurse), Complete, Entered, Signed in Full, General


       Patient Outcome

       Patient Outcome : Expired
       Time of Expiration : 00:33




        Requested by·. Laracuente, Raymond (Secretary II), 04-Jun-2015 12:44           Page 11 of 11




II
Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 80 of 82




                      Exhibit G
               Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 81 of 82



                                     UNITED STATES GOVERNMENT
                                                 MEMORANDUM
                                              Metropolitan Correctional Center, New York, New York




        DATE:

          TO: Operatio1                     ny
                  ?11
      FROM: SOS M.'Kearins

      THRU:      NIA

  SUBJECT: Inmate Grant, Robe110 699 13-054


      At approximately 11 :40 PM while I was performing duties as Unit K-S OIC several inmates from
12 tier called for my assistance. When I arrived at the gate area there were several inmate in the area of
inmate Grant's, Roberto 699 13-054 bunk stating that inmate Grant, Roberto 699 13-054 was not well.
Upon the arrival of additional staff we entered the tier and observed that inmate Grant, Roberto
69913-054 was unresponsive. CPR was immediately commenced on this inmate by myself and other
staff. The defibrillator was then used but no response was seen by the use of the machine. The inmate
was then placed on a stretcher and removed from the Unit to be taken to a outside hospital for care.




US__00259                                                                SUBJECT TO PROTECTIVE ORDER
              Case 1:17-cv-06779-WHP Document 83 Filed 07/02/21 Page 82 of 82


                                     UNITED STATES GOVERNMENT
                                           MEMORANDUM

                                              Metropolitan Correctional Center, New York, New Yori<




      THRU:      NIA

   SUBJECT: Inmate Grant, Roberto 6991 3-054


       At approximately 11:40 PM on May 18, 20 15, some inmates verbalized "CO" from 12 tier. Once
I approached the grill door for 12 tier I noticed a few inmates moving quickly. One inmate was spraying
a substance in the air. Two inmates were by the grill and stated that medical help was needed. I asked for
whom and verbalized to the inmates that assistance will be called. Officer Kearins radioed fo r medical
and staff assistance. I walked towards the sallyport and grabbed the stretcher and brought it to the un it
and placed it by the grill area. Once staff arrived, we unlocked the tier and approached Inmate Grant who
was laying in a bot1om bunk to the left side of the tier and was not responding to us. Inmate Grant had
drool on the side of his mouth and had a wet stain visible through his grey sweatpants. Officer Kearins
checked his pulse and none was felt. Once Inmate Grant was moved from the bed to the floor, [ started
chest compressions and Officer Kearins gave the breaths. We continued CPR until Lt. Delaney brought
the defibrillator and we followed the instructions as the defibrillator dictated to us. When the stretcher
arrived, Inmate Grant was moved to the stretcher and CPR continued. Once Inmate Grant was moved out
of the unit, 1 secured the grill door fo r 12 tier. I re-entered 12 tier with two other staff members to
remove Inmate Grant' s identification card and locked the grill door for tier 12 again.




US__00260                                                               SUBJECT TO PROTECTIVE ORDER
